        Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 1 of 86




             Of
             Offfiiccee ooff tth
                               hee IIn
                                     nssp
                                        pec
                                          ectto
                                              orr G
                                                  Gen
                                                    ener
                                                      eraall
             U
             U.S
               .S.. D
                    Deeppaarrtme
                             tmenntt ooff JJuussti
                                                ticcee




    Review of the Federal Bureau of
Prisons’ Monitoring of Contract Prisons




                                                                            EXHIBIT

                                                                             72
                                                                   U.S. v. Cohen, 19 Cr. 741 (WHP)




Evaluation and Inspections Division 16-06                        August 2016
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 2 of 86




                                 EXECUTIVE SUMMARY*
Introduction

       The Federal Bureau of Prisons (BOP), which is the component of the
Department of Justice (Department) responsible for incarcerating all federal
defendants sentenced to prison, was operating at 20 percent over its rated capacity
as of December 2015. To help alleviate overcrowding and respond to congressional
mandates, in 1997 the BOP had begun contracting with privately operated
institutions (often referred to as “contract prisons”), at first on a smaller scale and
later more extensively, to confine federal inmates who are primarily low security,
criminal alien adult males with 90 months or less remaining to serve on their
sentences. As of December 2015, contract prisons housed roughly 22,660 of these
federal inmates, or about 12 percent of the BOP’s total inmate population. These
contract prisons were operated by three private corporations: Corrections
Corporation of America; GEO Group, Inc.; and Management and Training
Corporation. 1 The BOP’s annual expenditures on contract prisons increased from
approximately $562 million in fiscal year (FY) 2011 to $639 million in FY 2014. In
recent years, disturbances in several federal contract prisons resulted in extensive
property damage, bodily injury, and the death of a Correctional Officer.

       The Office of the Inspector General (OIG) initiated this review to examine
how the BOP monitors these facilities. We also assessed whether contractor
performance meets certain inmate safety and security requirements and analyzed
how contract prisons and similar BOP institutions compare with regard to inmate
safety and security data. We found that, in most key areas, contract prisons
incurred more safety and security incidents per capita than comparable BOP
institutions and that the BOP needs to improve how it monitors contract prisons in
several areas. Throughout this report, we note several important corrective actions
the BOP has taken, in response to findings and recommendations in our April 2015
audit of the Reeves County contract prison, to improve its monitoring of contract
prisons, including in the areas of health and correctional services. 2

       The BOP’s administration, monitoring, and oversight of contract prisons is
conducted through three branches at BOP headquarters and on site. According to
the BOP, at each contract prison, two BOP onsite monitors and a BOP Contracting
Officer, in cooperation with other BOP subject matter experts, oversee each
contractor’s compliance with 29 vital functions within 8 operational areas, including
correctional programs, correctional services, and health services. The BOP

       *
          Redactions were made to the full version of this report for privacy reasons. The redactions
are contained only in Appendix 9, the contractors’ responses, and are of individuals’ names or
information that would enable an individual to be identified.
       1
          In January 2007, the BOP awarded a contract to Reeves County, Texas, to operate the
Reeves County Detention Center compounds R1 and R2 (RCDC I/II). Reeves County subcontracted
operation of RCDC I/II to the GEO Group, Inc.
       2
         See Department of Justice OIG, Audit of the Federal Bureau of Prisons Contract No.
DJB1PC007 Awarded to Reeves County, Texas, to Operate the Reeves County Detention Center I/II,
Pecos, Texas, Audit Report 15-15 (April 2015), iii.


                                                   i
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 3 of 86



monitors contractor performance through various methods and tools that include
monitoring checklists, monitoring logs, written evaluations, performance meetings,
and regular audits.

Results in Brief

       We found that in a majority of the categories we examined, contract prisons
incurred more safety and security incidents per capita than comparable BOP
institutions. We analyzed data from the 14 contract prisons that were operational
during the period of our review and from a select group of 14 BOP institutions with
comparable inmate populations to evaluate how the contract prisons performed
relative to the selected BOP institutions. Our analysis included data from FYs 2011
through 2014 in eight key categories: (1) contraband, (2) reports of incidents,
(3) lockdowns, (4) inmate discipline, (5) telephone monitoring, (6) selected
grievances, (7) urinalysis drug testing, and (8) sexual misconduct. 3 With the
exception of fewer incidents of positive drug tests and sexual misconduct, the
contract prisons had more incidents per capita than the BOP institutions in all of the
other categories of data we examined. For example, the contract prisons
confiscated eight times as many contraband cell phones annually on average as the
BOP institutions. Contract prisons also had higher rates of assaults, both by
inmates on other inmates and by inmates on staff. We note that we were unable to
evaluate all of the factors that contributed to the underlying data, including the
effect of inmate demographics and facility locations, as the BOP noted in response
to a working draft of this report. However, consistent with our recommendation,
we believe that the BOP needs to examine the reasons behind our findings more
thoroughly and identify corrective actions, if necessary.

       The three contract prisons we visited were all cited by the BOP for one or
more safety and security deficiencies, including administrative infractions such as
improper storage of use-of-force video footage, as well as more serious or systemic
deficiencies such as failure to initiate discipline in over 50 percent of incidents
reviewed by onsite monitors over a 6-month period. The contractors corrected the
safety and security deficiencies that the BOP had identified. As a result, the BOP
determined that each prison was sufficiently compliant with the safety and security
aspects of its contract to continue with the contract during the period covered by
our review. However, we concluded that the BOP still must improve its oversight of
contract prisons to ensure that federal inmates’ rights and needs are not placed at
risk when they are housed in contract prisons.

       Our site visits also revealed that two of the three contract prisons we visited
were improperly housing new inmates in Special Housing Units (SHU), which are
normally used for disciplinary or administrative segregation, until beds became
available in general population housing. These new inmates had not engaged in

       3
          We selected these categories of data to analyze as potential safety and security indicators
because they provided information on areas addressed by American Correctional Association standards
on security and control, inmate rules and discipline, and inmate rights, and because these data were
tracked by both the contract prisons and the BOP institutions. See Appendix 1 for more information
on our methodology, including our data analysis.


                                                 ii
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 4 of 86



any of the behaviors cited in American Correctional Association standards and BOP
policies that would justify being placed in such administrative or disciplinary
segregation. When the OIG discovered this practice during the course of our
fieldwork, we brought it to the attention of the BOP Director, who immediately
directed that these inmates be removed from the SHUs and returned to the general
population. The BOP Director also mandated that the contracts for all contract
prisons be modified to prohibit SHU placement for inmates unless there is a policy-
based reason to house them there. Since that time, the BOP informed us that the
practice of housing new inmates in the SHU is no longer occurring in the contract
prisons and that the BOP has not identified any further non-compliance to date
regarding this issue.

        Finally, we found that the BOP needs to improve the way it monitors contract
prisons. We focused our analysis on the BOP’s Large Secure Adult Contract
Oversight Checklist (checklist) because, as described by BOP operating procedures,
it is an important element of the BOP’s Quality Assurance Plan, as well as a
mechanism BOP onsite monitors use to document contract compliance on a daily
basis. We believe onsite monitors are best positioned to provide the BOP’s quickest
and most direct responses to contract compliance issues as they arise. We found
that the checklist does not address certain important BOP policy and contract
requirements in the areas of health and correctional services. As a result, the BOP
cannot as effectively ensure that contract prisons comply with contract
requirements and BOP policies in these areas and that inmates in contract prisons
receive appropriate health and correctional services.

       For health services, the checklist does not include observation steps to verify
that inmates receive certain basic medical services. For example, the observation
steps do not include checks on whether inmates received initial examinations,
immunizations, and tuberculosis tests, as BOP policy requires. We also found that
monitoring of healthcare for contract compliance lacks coordination from BOP staff
responsible for health services oversight.

       For correctional services, the checklist does not include observation steps to
ensure searches of certain areas of the prison, such as inmate housing units or
recreation, work, and medical areas, or for validating actual Correctional Officer
staffing levels and the daily Correctional Officer duty rosters.

Recommendations

       We make four recommendations to the BOP to improve the monitoring and
oversight of its contract prisons, including enhancing its oversight checklist, which
we believe should assist the BOP in ensuring that the significant number of inmates
it houses in these facilities receive appropriate health and correctional services and
that the contract prisons are safe and secure places to house federal inmates. 4
        4
          After incorporating the BOP’s formal comments into this report, the OIG also provided a
copy of the final report to each contractor. The OIG has reviewed the contractors' responses, which
are attached as Appendix 9. The analysis in our report is based on information BOP has provided, and
the OIG has determined that the contractors' responses do not affect our analysis or the conclusions
reached in this report.



                                                 iii
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 5 of 86




                                     TABLE OF CONTENTS
INTRODUCTION............................................................................................ 1

        Background ........................................................................................ 2

        Contract Prisons .................................................................................. 4

RESULTS OF THE REVIEW ............................................................................ 13

        Contract Prisons Had More Safety and Security-related Incidents per
        Capita than BOP Institutions for Most of the Indicators We Analyzed ......... 14

        OIG Site Visits Revealed Safety and Security Concerns and
        Inappropriate Housing Assignments ..................................................... 27

        The BOP’s Monitoring of Contract Prisons Needs Improvement ................. 31

CONCLUSION AND RECOMMENDATIONS ........................................................ 44

        Conclusion ........................................................................................ 44

        Recommendations ............................................................................. 45

APPENDIX 1:         METHODOLOGY OF THE OIG REVIEW ....................................... 46

        Interviews ........................................................................................ 46

        Site Visits ......................................................................................... 46

        Data Analysis .................................................................................... 48

        Document Review .............................................................................. 50

APPENDIX 2:         CONTRACT PERFORMANCE REQUIREMENTS AND VITAL
                    FUNCTIONS.......................................................................... 51

APPENDIX 3:         LARGE SECURE ADULT CONTRACT OVERSIGHT CHECKLIST
                    OBSERVATION STEPS IN CORRECTIONAL AND HEALTH
                    SERVICES ............................................................................ 53

APPENDIX 4:         THE OIG’S MEMORANDUM TO THE BOP ON THE HOUSING OF
                    NEW INMATES IN SPECIAL HOUSING UNITS ............................. 55

APPENDIX 5:         THE BOP’S RESPONSE TO THE OIG’S MEMORANDUM ON THE
                    HOUSING OF NEW INMATES IN SPECIAL HOUSING UNITS .......... 58

APPENDIX 6:         COMPARISON OF SECURITY INDICATORS AMONG
                    CONTRACTORS ..................................................................... 60




                                                      iv
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 6 of 86



APPENDIX 7:    COMPARISON OF SECURITY INDICATORS BETWEEN CONTRACT
               PRISONS AND BOP INSTITUTIONS .......................................... 64

APPENDIX 8:    THE BOP’S RESPONSE TO THE DRAFT REPORT .......................... 68

APPENDIX 9:    THE CONTRACTORS’ RESPONSES TO THE DRAFT REPORT........... 70

APPENDIX 10: OIG ANALYSIS OF THE BOP'S RESPONSE.................................. 78




                                          v
         Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 7 of 86




                                        INTRODUCTION

       The mission of the Federal Bureau of Prisons (BOP) is to protect society by
confining federal offenders in correctional facilities that are safe, humane, cost-
efficient, and secure, and to provide reentry programming for the inmates to ensure
their successful return to the community. Since the early 1980s, there has been an
unprecedented increase in the federal inmate population — from approximately
25,000 in fiscal year (FY) 1980 to nearly 219,000 in FY 2012. According to a 2013
congressional report, since 1980 the federal inmate population has increased, on
average, by 6,100 inmates each year. 5 However, since FY 2013, when the BOP
inmate population reached its peak of 219,298, the population has been declining
— to 197,645 in December 2015, a decrease of 21,653 inmates (or approximately
10 percent) over that 2-year period. In spite of this downward trend, the BOP
currently operates at about 20 percent over its rated capacity, and costs spent on
the federal prison system are predicted to continue to rise. 6

       To help alleviate overcrowding in BOP institutions and respond to
congressional mandates, in 1997 the BOP began contracting with privately operated
institutions (often referred to as “contract prisons”), at first on a smaller scale and
later more extensively, to confine inmates who are primarily low security, criminal
alien adult males. 7 Many of the inmates incarcerated in these contract prisons are
Mexican nationals with convictions for immigration offenses who have 90 months or
less remaining to serve on their sentences. 8 As of December 2015, contract prisons
housed roughly 22,660 of these federal inmates, or approximately 12 percent of the
BOP’s total inmate population. These prisons were operated by three private
corporations: Corrections Corporation of America (CCA); the GEO Group, Inc.
(GEO); and Management and Training Corporation (MTC).




       5
         Nathan James, The Federal Prison Population Buildup: Options for Congress, R42937
(Washington D.C.: Congressional Research Service, January 22, 2013) (accessed July 28, 2016).
         6
             U.S. Department of Justice (DOJ), Fiscal Year 2016 Budget Summary (accessed July 28,
2016).
         7
            Two congressional actions precipitated the BOP’s use of contract prisons to house low
security inmates. The National Capital Revitalization Act of 1997 mandated that the BOP designate
District of Columbia sentenced felons to correctional facilities operated or contracted for the BOP.
Congress also recommended that the BOP operate the Taft Correctional Institution as a private facility.
Since that time, the BOP has developed large scale contracts with the private sector to confine
specialized populations.
         8
           The BOP refers to this as a Criminal Alien Requirement when soliciting for bids that require
contract prisons to house this specific type of inmate population. There are exceptions to the Criminal
Alien Requirement for three facilities: (1) the Rivers Correctional Institution also houses low security
adult males from Washington, D.C.; (2) the Taft Satellite Camp houses minimum security adult males
who are U.S. citizens; and (3) the now-closed Willacy County Correctional Center housed criminal
alien adult males serving sentences of 3 months or less.




                                                   1
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 8 of 86



Background

      In recent years, disturbances in several contract prisons have resulted in
extensive property damage, bodily injury, and the death of a Correctional Officer.
Examples include:

   •   In December 2008 and January 2009, the Reeves County Detention Center
       had a riot on its Compound III and Compounds I and II, respectively. 9 A
       2015 Office of the Inspector General (OIG) audit of the Reeves Detention
       Center Compounds I and II cited a BOP After-Action Report from the 2009
       riot: “While low staffing levels alone were not the direct cause of the
       disturbances, they directly affected Security and Health Services functions.” 10

   •   In February 2011, inmates at the Big Springs Correctional Center physically
       assaulted prison staff. The contractor reported that the inmates were
       dissatisfied with the staff’s response to a medical emergency on the
       compound that resulted in the death of an inmate.

   •   In May 2012, a Correctional Officer was killed and 20 people were injured
       during a riot at the Adams County Correctional Center. The disturbance
       involved approximately 250 inmates who, according to contemporaneous
       media reports, were angry about low-quality food and medical care, as well
       as about Correctional Officers the inmates believed were disrespectful.

   •   In February 2015, at the Willacy County Correctional Center, inmates set
       fires and caused extensive damage to the prison. As a result of the damage
       to the prison and the BOP’s determination that the contractor could no longer
       perform the required services, the BOP terminated its contract for this
       facility.

       In April 2015, the OIG issued an audit of the Reeves County Detention
Center Compounds I and II, which house over 2,400 federal inmates. 11 The OIG
found that the contractor had failed to comply with contractual requirements in the
areas of billing and payment, correctional and health services staffing, and internal
quality control. The audit identified almost $3 million in costs that were either
unallowable or unsupported or funds that should be put to better use. Also, we
found that from the start of the contract in January 2007 to March 2009, there were
no minimum staffing requirements for the institution because the BOP had sought
to reduce costs. After an inmate riot in 2009, the BOP established the minimum

       9
         The Reeves County Detention Center is located in Reeves County, Texas, and has three
compounds that house inmates for the BOP. Compounds I and II are one facility consisting of multiple
housing units within a secure perimeter. Compound III is a separate facility.
       10
          DOJ OIG, Audit of the Federal Bureau of Prisons Contract No. DJB1PC007 Awarded to
Reeves County, Texas, to Operate the Reeves County Detention Center I/II, Pecos, Texas, Audit
Report 15-15 (April 2015), iii.
       11
            DOJ OIG, Audit of the Federal Bureau of Prisons Contract No. DJB1PC007.




                                                  2
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 9 of 86



Correctional Officer staffing requirement in the contract. Nevertheless, the OIG’s
2015 audit also found that the institution had significant issues meeting its
minimum staffing requirement in health services. Additionally, the audit identified
areas that needed improvement relating to internal quality control, such as fully
documenting monitoring activities and tracking corrective action plans for
significant deficiencies.

       The OIG also found that contract prison officials at Reeves County had
converted a general population housing unit into a “modified monitoring unit” that
was being used to isolate and restrict movement of inmates whose behavior they
believed was jeopardizing the safety of staff and other inmates. A review of the
modified monitoring unit showed that there was a lack of specific policies and
procedures to address inmate placement in and release from this unit, as well as its
operation, and to ensure inmate due process and other rights were preserved.

       In response to the aforementioned findings from the 2015 OIG audit report,
the BOP took the following actions at the Reeves County facility: (1) reviewed its
contract costs to identify and remedy those costs that were either unallowable or
unsupported, (2) updated the BOP’s oversight checklist for all the contract prisons
and trained onsite monitors on how to use that tool to properly document
monitoring activities, (3) issued guidance to the Reeves County contractor staff
instructing them to create a corrective action plan for each significant deficiency
identified during internal audits, and (4) developed new operational procedures for
the modified monitoring unit at Reeves. Based on actions the BOP had taken, the
OIG closed the recommendations made in its 2015 audit report.

        The OIG initiated this review in order to examine how the BOP monitored its
contract prisons during FY 2011 through FY 2014. In that context, we also
assessed the contractors’ compliance with the terms of the contract in selected
areas of inmate safety and security. Finally, we analyzed data from the 14 contract
prisons that were operational during the period of our review and a select group of
14 BOP institutions with comparable inmate populations to evaluate how the
contract prisons performed relative to the selected BOP institutions in key areas.
Our fieldwork, from April 2014 through February 2015, included interviews, data
collection and analysis, and document review. We interviewed BOP officials,
including Central Office administrators and staff responsible for oversight and
management of contract prisons. We conducted site visits to three contract
prisons: the Giles W. Dalby Correctional Facility and the Eden Detention Center in
Texas and the Rivers Correctional Institution in North Carolina. During each site
visit, we interviewed BOP onsite monitors, contract staff, and inmates. We also
toured the sites, observed staff and inmate activities, attended staff meetings, and
reviewed logs and records. Appendix 1 has a detailed description of the
methodology of our review.

       In this section, we discuss contract prisons that incarcerate federal inmates
designated to the custody of the BOP. We then discuss the contract requirements,
followed by the BOP’s current structure and process for monitoring and oversight of
the contract prisons.


                                         3
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 10 of 86



Contract Prisons

       At the time of our review, three private corporations, CCA, GEO, and MTC,
operated 14 BOP contract prisons. Collectively, these contract prisons provided
approximately 27,000 beds for federal inmates. 12 Figure 1 below shows the
location and population of the BOP’s contract prisons managed by each contractor
as of December 2014.




       12
           Our analysis includes data from the 14 contract prisons that were operational from FY 2011
through FY 2014. In March 2015, the BOP terminated its contract with the Willacy County
Correctional Center in Texas following the February 2015 riot. The contract for the Northeast Ohio
Correctional Center expired on May 31, 2015, with no option to renew. In December 2014, the BOP
entered into a new contract with GEO to operate the Great Plains Correctional Facility in Oklahoma.
Operations at this contract prison began in June 2015.




                                                 4
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 11 of 86



                                              Figure 1
                  Location and Population of BOP Contract Prisons 13




    Source: BOP




        13
           Figure 1 reflects the contract prisons and their population at the time of our fieldwork. In
January 2007, the BOP awarded a contract to Reeves County, Texas, to operate the Reeves County
Detention Center compounds R1 and R2 (RCDC I/II). Reeves County subcontracted operation of
RCDC I/II to the GEO Group, Inc. Figure 1 reflects the combined population for these two facilities
that are operated under two separate contracts.




                                                   5
         Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 12 of 86



Contract Requirements

       The BOP’s contracting process is governed by the Federal Acquisition
Regulations (FAR) and the Justice Acquisition Regulations. The BOP’s acquisition
policy supplements the FAR and the Justice Acquisition Regulations and provides
uniform acquisition procedures. 14 Contractors must comply with all applicable
federal, state, and local laws and regulations, as well as all applicable executive
orders, case laws, and court orders. In addition, contractors must follow a number
of BOP policies and requirements as defined in their contracts. 15 One specific
requirement applicable to all contract prisons is obtaining and maintaining
accreditation from the American Correctional Association (ACA) and the Joint
Commission on Accreditation of Healthcare Organizations. 16 Contractors also must
meet 29 functions that the BOP has identified as vital to contract performance (see
Appendix 2). The vital functions can range from creating an adequate security
inspection system to providing nutritionally adequate meals and ensuring inmates
have access to healthcare. The 29 vital functions fall under 8 operational areas,
each of which is assigned a percentage that correlates with contractor performance:

    1.   Administration (10 percent),
    2.   Correctional Programs (10 percent),
    3.   Correctional Services (20 percent),
    4.   Food Service (15 percent),
    5.   Health Services (15 percent),
    6.   Human Resources (10 percent),
    7.   Inmate Services (15 percent), and
    8.   Safety and Environmental Health (5 percent).

       A contract prison may receive a monetary deduction for less than satisfactory
performance in any one of these areas. 17 The BOP determines the number of vital
functions that were unsatisfactory under each operational area and then calculates
a deduction amount based on the percentages assigned to each operational area.
The BOP and the contractors have quality control mechanisms to ensure that these

         14
              BOP Program Statement 4100.04, Bureau of Prisons Acquisition Policy (May 19, 2004).
         15
           Such BOP polices include those on the use of force and inmate discipline. The contractors
are permitted to develop their own policies in certain areas, such as the operation of Special Housing
Units and healthcare, based on ACA and other standards. The contract contains administrative and
program requirements, including all services, activities, deliverables, and the timelines for specified
work throughout the life of the contract.
         16
           The ACA is a private, nonprofit organization that administers a national accreditation
program for all components of adult and juvenile corrections. The Joint Commission on Accreditation
of Healthcare Organizations accredits and certifies healthcare organizations and programs in the
United States. Joint Commission accreditation certifies that an organization meets certain healthcare
performance standards.
         17
            The BOP may also award a contractor an annual award fee based on exceptional
performance. However, the award fees were removed from contract prison solicitations in June 2010.
All contracts awarded after that date do not include an award fee. During the time of this review,
12 of the 14 contract prison contracts still contained the award fee provision.




                                                   6
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 13 of 86



vital functions are carried out in accordance with the contract. The contractors’
quality control is known as the quality control program, and the BOP’s is known as
the Quality Assurance Plan (QAP). We describe each of these internal controls
below.

        Quality Control and Quality Assurance

       BOP contracts place the responsibility for quality control on the contractor
rather than on the BOP. Each contractor must maintain a quality control program
with audit tools that incorporate, among other government requirements, the
29 vital functions in the 8 operational areas described above and detailed in
Appendix 2. The audit tools define the contractor’s work, which is evaluated during
required internal inspections. The tools specify the documents to examine,
sampling techniques, span of time for review, processes to observe, persons to
interview, and desired outcomes. A Quality Assurance Specialist and a trained
team of contract staff conduct audits monthly or every other month based on their
prison’s specific audit tools. 18 The contractor provides the audit results to its
corporate headquarters and the BOP. Each contractor’s corporate headquarters
conducts an annual audit of its prisons and provides the results to the BOP. If the
contractor identifies a deficiency, which generally is considered to be a deviation
from the contract, a weakness in internal controls, or an instance of
nonconformance with an ACA standard affecting the quality of service provided, the
contract staff generates a corrective action plan to monitor and resolve areas of
nonconformance. 19 Onsite monitors and contract staff oversee the implementation
of corrective actions until deficiencies are resolved. When a deficiency is serious
enough to affect the quality of service, the onsite monitors may suggest a
nonrecurring deduction in the monthly contract payment. We discuss deficiencies
and the role of BOP onsite monitors below.

      The BOP’s QAP is based on contract requirements as defined in the FAR. 20
The QAP includes oversight monitoring checklists, Contract Facility Monitoring
(CFM) review guidelines, and the contractor’s quality control plan. We discuss
these aspects of the BOP’s QAP below.




        18
            The Quality Assurance Specialist manages the contract prison’s internal audits, reviews the
results of the audits, and assists prison staff with implementing a corrective action plan for any
deficiencies as discussed below.
        19
            A corrective action plan is the contract prison’s written plan for correcting identified
deficiencies and is submitted to the BOP within 30 days after receipt of the final CFM report or other
notice of deficiency.
        20
           The BOP’s October 14, 2015, Privitizaton Management Branch Operation Procedures state:
”The contract facility QAP, oversight monitoring checklists, and random samplings of the contractor’s
performance, as well as their quality control program, are examples of the Bureau’s QAP efforts.” The
BOP’s QAP also includes a formal annual audit of contractor performance by the Contract Facility
Monitoring team, but this annual audit does not fulfill the same function of documenting day-to-day
monitoring activities between audits. We discuss these BOP efforts in more detail below.




                                                   7
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 14 of 86



Contract Monitoring and Oversight

       The BOP’s administration, monitoring, and oversight of its 14 contract prisons
is shared by three branches: the Privatization Management Branch (PMB) of the
Correctional Programs Division; the CFM Branch of the Program Review Division;
and the Privatized Corrections Contracting Section within the Acquisitions Branch of
the Administration Division. These three branches work in different ways to ensure
contract compliance and consistency in the monitoring and oversight of the contract
prisons’ operations. The PMB is responsible for general oversight of the contract
prisons, the CFM Branch provides subject matter expertise in the form of
operational reviews, and the Privatized Corrections Contracting Section provides
contractual oversight. We discuss in more detail the role of each below.

       Privatization Management Branch

        In December 2001, the BOP created the PMB to monitor and oversee the
operations of the BOP’s contract prisons. A Branch Administrator oversees two
sections, Field Operations and Support and Development, each led by an Assistant
Administrator. The Assistant Administrator for Field Operations coordinates all field
operations and manages field resources. Within Field Operations, three regional
Privatization Field Administrators (PFA), two onsite monitors at each contract
prison, and five discipline-specific specialists at BOP headquarters provide
operational support to the PMB field staff and contract prison staff. The PMB field
staffs (PFAs and onsite monitors) are responsible for oversight and liaison activities
on their respective contracts to ensure contract compliance. The Assistant
Administrator of Support and Development leads a team of Program Specialists and
Management Analysts who provide administrative support to the field staff. The
field staff uses a number of monitoring tools to directly oversee the contract
prisons. We discuss the PMB’s field staff and monitoring tools below.

   •   Privatization Field Administrators. PFAs provide contract management
       and oversight for three to five contract prisons, supervise the two onsite
       monitors at each prison, review all oversight work and documents, and
       ensure consistency among the contracts.

   •   Onsite Monitors. Each contract prison has a Senior Secure Institution
       Manager (SSIM) and a Secure Oversight Monitor (SOM). The SSIM, under
       the direction of a PFA, has primary responsibility for ensuring contract
       compliance onsite and provides administrative direction in accordance with
       the FAR. The SSIM also ensures population levels are within the contract
       requirements, gathers information and formulates reports for the BOP’s
       Central Office, and assists the SOM with onsite monitoring. The SOM, under
       the direction of the SSIM, oversees the contract prisons’ operations, mainly
       through daily observations and liaison with prison staff.

       The SSIM and SOM conduct routine inspections and daily reviews of the eight
       operational areas in all departments of their assigned contract prison. The
       PMB operating procedures require the SSIM and the SOM to monitor the



                                          8
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 15 of 86



        contractor’s performance through various methods and tools, including
        monitoring checklists, monitoring logs, written evaluations, and performance
        meetings.

        o    Large Secure Adult Contract Oversight Checklist (checklist). The checklist
             contains approximately 70 observation steps, relating to the 8 operational
             areas, which the onsite monitors must observe and document every
             month. 21 Onsite monitors at each contract prison document their
             observations on the checklist and rate each operational area as
             “compliant” or “non-compliant.” The appropriate PFA receives the
             completed checklist by the 20th of the following month.

        o    Monitoring and Notice of Concern (NOC) Logs. Onsite monitors are
             required to keep a monitoring log and a NOC log. 22 The monitoring log
             helps the onsite monitors track and review the completion and results of
             internal and external audits required by the contract. A NOC is a
             memorandum the PMB staff submits to a contractor when the contractor
             is performing below a satisfactory level and the deficiency is more than
             minor or is a repetitive deviation from the contract requirements. Once a
             NOC is issued, the contractor must provide a written corrective action
             plan to the oversight staff, who ensure that the contractor implements
             and maintains its plan. BOP policy requires onsite monitors to use the
             NOC log to track NOCs until the deficiencies are resolved.

        o    Written Evaluations. The onsite monitors write evaluations of contract
             performance as required by the FAR, the Contracting Officer, or the PMB’s
             internal procedures. 23 The FAR requires the BOP to use the Contractor
             Performance Assessment Reporting System to provide a record, both
             positive and negative, of a given contractor’s performance during a
             specific period of time. In addition, the PMB’s operating procedures
             require onsite monitors to issue the Oversight Facility Summary Report, a
             management-level assessment of the contractor’s performance focused

        21
            The checklist is generally standardized, but the oversight staff may vary its monitoring
according to a contract’s specific requirements. For example, Rivers Correctional Institution is
required by contract to have a residential drug abuse treatment program because its population
consists of approximately 50 percent U.S. citizens, primarily from the Washington, D.C., metropolitan
area, many of whom have drug dependencies and who will return to the community when they
complete their sentence.
        22
           In response to recommendations in the OIG’s report on the Reeves County contract prison,
the BOP has incorporated the functions of the monitoring log and the NOC log into the checklist and
added a step for documenting the contractor’s follow-up efforts regarding identified deficiencies as the
BOP no longer uses either log. See DOJ OIG, Audit of the Federal Bureau of Prisons Contract No.
DJB1PC007. Later in this report, we briefly discuss our findings on the BOP’s use of the monitoring log
during our review.
        23
           The Contracting Officer ensures that the contractor adheres to the terms and conditions of
the contract and has the authority to negotiate, award, cancel, and terminate contracts on behalf of
the government.




                                                   9
        Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 16 of 86



             primarily on quality of work and responsiveness to the BOP, annually and
             semiannually.

        o    Performance Meetings. The SSIM, SOM, and Contracting Officer have
             performance meetings with the contract prison management staff at least
             monthly. These meetings provide a management-level review and
             assessment of the contractor's quality of work and responsiveness, as
             well as a forum to discuss operational issues and oversight findings.
             Additionally, contract management staff from each operational area report
             on issues of significance within their respective departments.

        In addition to the onsite monitors, the PMB has subject matter specialists for
        disciplinary hearings, intelligence, and health systems, who each provide
        operational assistance to the PMB field staff within their field of expertise.
        These specialists support the BOP’s QAP, assist in monitoring contract
        compliance, and serve as Contracting Officer’s Representatives.

        Contract Facility Monitoring Branch

      Within the BOP’s Program Review Division, the CFM Branch consists of
subject matter experts who use a comprehensive audit tool to conduct annual and
ad hoc reviews of the contractor’s performance in all of the vital functions, test the
adequacy of internal controls, and assess risks in program and administrative
areas. The CFM staff uses guidelines based on specific contract requirements,
professional guidelines referenced in the contract, and applicable BOP policies.
A CFM audit report can result in four levels of deficiency:

   1.   first-time deficiency,
   2.   repeat deficiency,
   3.   repeat repeat deficiency, and
   4.   significant finding. 24

       When the CFM team identifies repetitive or significant findings at a contract
prison, the team may return for a follow-up assessment before the next annual
audit. This follow-up may be a full or partial audit of the problematic department
depending on the findings and/or level of deficiency previously identified. When a
deficiency is serious enough to affect performance in the operational areas, the
onsite monitors may suggest a deduction to the contractor’s payment.

      The CFM team includes a physician and a physician’s assistant. In
conjunction with CFM’s annual review, the PMB’s Health Systems Specialist (HSS) is
tasked with the responsibility to assist in the oversight of contractor performance in

        24
           Repeat deficiencies stem from failed internal controls that were developed to correct a
noted deficiency. The BOP uses the term “repeat repeat deficiency” to describe a deficiency that is
repeated twice or more. A “significant finding” generally consists of a series of related deficiencies
that, taken together, constitute a failure of the program component. A significant finding can also be
caused by a single event that results in a systemic program failure.




                                                  10
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 17 of 86



the area of health services. The HSS conducts a thorough review of health services
at each contract facility at least every 6 months, or more frequently if the HSS
determines it is needed.

       Privatized Corrections Contracting Section

       The Privatized Corrections Contracting Section is responsible for contract
procurement and administration, including cost agreements, and the assignment
and supervision of Contracting Officers at each of the contract prisons. The section
also assists the PMB’s oversight staff with contract interpretation and provides
advice on contract requirements and NOC issuance. If a CFM audit finds serious
deficiencies, the onsite PMB monitor writes a deduction proposal to the Contracting
Officer. The Contracting Officer may consider other types of action, such as
contract modification, in addition to deductions. In cases of numerous “repeat
repeat” or significant deficiencies that go uncorrected over time, the BOP may issue
a “cure notice” to indicate to the contractor that the BOP may terminate the
contract if the problem is not corrected.

       Expenditures on Contract Prisons

       From FY 2011 through FY 2014, the BOP’s annual expenditures on contract
prisons increased 13.7 percent, from approximately $562 million in FY 2011 to
$639 million in FY 2014. Since contracts with private prisons are fixed-price
contracts, the payment amount does not change based on costs such as resources
or time expended by the contractor. 25 An accounting of costs for specific
departments or operations is not provided to the BOP. The contractors are
responsible only for submitting an invoice to the BOP at the end of each month.
The monthly invoice includes the monthly operating price that was negotiated prior
to the start of the contract, which ensures the contractors receive a minimum
payment from the BOP to staff the facilities and cover expenses as provided in the
contract.

       Because the BOP does not receive the breakdown of cost information under
the fixed-price prison contracts, we were not able to analyze and compare costs
incurred by function or department between the contract prisons and BOP
institutions as part of this review. Moreover, we were unable to compare the
overall costs of incarceration between BOP institutions and contract prisons in part
because of the different nature of the inmate populations and programs offered in
those facilities. The BOP does calculate the overall per capita annual and daily
costs for housing its inmates in both BOP institutions and contract prisons.
However, because of the factors discussed above, we do not draw, and caution

       25
           According to the FAR, this type of contract is preferred when contract costs and
performance requirements are reasonably certain, the government wishes to motivate a contractor to
enhance performance, and other incentives cannot be used because contractor performance cannot be
measured objectively. As stated in the FAR, fixed-price incentive contracts are to the government’s
advantage because the contractor has to “assume substantial cost responsibility and an appropriate
share of the cost risk.”




                                                11
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 18 of 86



against drawing the conclusion from that data, which is summarized below, that
contract prisons are necessarily lower cost than BOP intitutions on an overall basis.
See Figures 2 and 3 for the BOP’s annual costs per capita to house inmates in BOP
low security institutions and contract prisons, respectively.

                                          Figure 2
                  Annual Per Capita Costs for BOP Institutions
                              FY 2011 – FY 2014

                                    Annual Per Capita Costs
             $26,000                                            $25,251
             $25,000                                  $24,473
                                         $24,200
                          $23,780
             $24,000
             $23,000
             $22,000
             $21,000
             $20,000
                          FY 2011        FY 2012      FY 2013   FY 2014
            Source: BOP

                                          Figure 3
                  Annual Per Capita Costs for Contract Prisons
                              FY 2011 – FY 2014

                                    Annual Per Capita Costs
             $26,000
             $25,000
             $24,000
                          $22,951        $23,003
             $23,000
                                                                $22,159
                                                      $21,838
             $22,000
             $21,000
             $20,000
                          FY 2011        FY 2012      FY 2013   FY 2014

            Source: BOP

Based on this data from the BOP, for the 4 years of our review, the average annual
costs in the BOP institutions and the contract prisons per capita were $24,426 and
$22,488, respectively.




                                              12
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 19 of 86



       In this regard, the BOP’s inability to analyze and compare costs for major
expenditures such as medical and food-related expenses between the contract
prisons and its own institutions is significant. The Government Performance and
Results Act Modernization Act of 2010 (GPRA) mandates that federal agencies post
on their public websites performance plans that include all programs in the agency’s
budget. One of the required objectives of the performance plans is to “establish a
balanced set of performance indicators to be used in measuring or assessing
progress toward each performance goal, including, as appropriate, customer
service, efficiency, output, and outcome indicators.” The GPRA defines the
efficiency measure as “a ratio of a program activity’s inputs (such as costs or hours
worked by employees) to its outputs (amount of products or services delivered) or
outcomes (the desired results of a program).” Without the ability to compare costs,
however, the BOP is unable to evaluate whether the contractors’ services are
consistent with the value or quality of service the BOP should be receiving based on
the amount of money that is being spent and, therefore, is unable to comply with
this aspect of the GPRA. 26

        The U.S. Government Accountability Office (GAO) expressed similar concerns
in a December 2013 report that assessed the extent to which opportunities exist to
enhance the transparency of information in the BOP's budget justifications for
congressional stakeholders and decision makers. 27 The GAO found that the BOP's
budget justification for FY 2014 included $2.5 billion for Inmate Care and Programs
such as medical services, food service, education and vocational training,
psychology services, and religious services. However, the budget justification did
not include a breakdown of proposed funding amounts for each of these categories.
The BOP’s budget justification for FY 2014 also included $1.1 billion for “Contract
Confinement,” and, consistent with our discussion above, that category did not
specify how those costs were to be allocated. We agree with the GAO that such
data would be useful in identifying trends and cost drivers that may affect future
costs. 28




       26
          The GPRA “directs OMB [Office of Management and Budget], each fiscal year, to determine
whether each agency's programs or activities meet performance goals and objectives outlined in the
agency performance plans and to submit a report on unmet goals to the agency head.” See GPRA
Modernization Act of 2010, 111th Cong., 2nd sess., S. 1116.
       27
          GAO, Bureau of Prisons: Opportunities Exist to Enhance the Transparency of Annual
Budget Justifications, GAO-14-121 (December 6, 2013) (accessed July 28, 2016).
       28
            The GAO recommended that the Attorney General consult with congressional decision
makers on providing additional BOP funding detail in future budget justifications and, in conjunction
with the BOP, take action as appropriate. According to the GAO, the Department concurred with the
GAO’s recommendation and consulted with congressional Appropriations Committee staff to expand
the level of detail in the two most recent budget requests, including an exhibit in the BOP’s FY 2015
and FY 2016 budget submissions that provided additional details on BOP programs and activities.
However, those submissions did not provide greater transparency or more cost information with
regard to the BOP’s expenditures on contract confinement.




                                                  13
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 20 of 86




                               RESULTS OF THE REVIEW

Contract Prisons Had More Safety and Security-related Incidents per Capita
than BOP Institutions for Most of the Indicators We Analyzed

       One way to assess how effectively the BOP monitors its contract prisons is to
compare the statistical profile for contract and BOP institutions on key inmate
safety and security incidents. To evaluate how the contract prisons performed
relative to the BOP’s institutions, we analyzed data from the 14 contract prisons
that were operational during the period of our review and 14 selected BOP
institutions with similar population sizes, geographical locations, and security levels,
comparing data in eight key areas that were relevant to American Correctional
Association (ACA) standards and were tracked by both the contract prisons and the
BOP institutions: (1) contraband, (2) reports of incidents, (3) lockdowns,
(4) inmate discipline, (5) selected grievances, (6) telephone monitoring,
(7) urinalysis drug testing, and (8) sexual misconduct. 29 With the exception of
having fewer positive drug tests and sexual misconduct incidents, we found that the
contract prisons had more incidents per capita than the BOP institutions in all of the
other key areas. 30 We discuss the results of our analysis below. Unless otherwise
stated, we calculated monthly and annual averages per 10,000 inmates. See
Appendix 1 for more details regarding our methodology and Appendix 6 for the full
results of our analysis.

Contract Prisons Had More Frequent Incidents per Capita of Contraband Finds,
Assaults, Uses of Force, Lockdowns, Guilty Findings on Inmate Discipline Charges,
and Selected Categories of Grievances

       In three-quarters of the data categories we analyzed, the contract prisons
had more safety- and security-related incidents per capita than the comparable BOP
institutions. The contract prisons had more frequent incidents per capita for three
of the four types of contraband we analyzed: cell phones, tobacco, and weapons.
Also, we examined 10 types of reports of incidents and found that the contract
prisons had higher rates of assaults and uses of force. In addition, the contract
prisons had more lockdowns, more guilty findings on serious inmate discipline
charges, and more grievances submitted by inmates in selected categories. Finally,
although the contract prisons are not subject to a minimum requirement for

         29
            In this review, we were not able to evaluate all of the factors that contributed to the
underlying data. Where our interviews or document analyses provided explanations for the data
findings, we note this. However, we also note a number of areas where we believe the BOP needs to
examine the reasons behind our findings more thoroughly and identify corrective actions. The BOP
indicated in response to a working draft of this report that a number of factors, including inmate
demographics and facility location, may result in variance in the data reported in these categories.
According to the BOP, as of January 2014 inmates incarcerated in private facilities were primarily non-
U.S. citizens with 72.1 percent from Mexico, while the selected BOP institutions had an average of
11.8 percent non-U.S. citizens. See Appendix 1 for more information on our methodology, including
our data analysis.
        30
           However, overall, we found that inmates at the contract prisons filed fewer grievances in all
categories (including those beyond our eight selected categories).


                                                  14
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 21 of 86



monitoring inmate phone calls, we found that they monitored a lower percentage.
We discuss these findings in greater detail below.

       In addition to the specific categories of findings discussed in this section, we
looked at the overall frequency of incidents among the three private prison
contractors. The extent to which one contractor’s facilities performed better or
worse than others on these indicators varied. Overall, the GEO Group’s (GEO)
contract prisons had more incidents per capita compared to those operated by the
Corrections Corporation of America (CCA) and the Management and Training
Corporation (MTC) for contraband finds, several types of reports of incidents,
lockdowns, guilty findings on inmate discipline charges, positive drug test results,
and sexual misconduct; that CCA contract prisons had the highest rates of inmate
fights and inmate assaults on other inmates; and that MTC contract prisons had the
highest rates of inmate grievances and monitored the lowest percentage of inmate
telephone calls. Appendix 6 provides the full results of our analysis of the key
indicators by contractor. Among the contract prisons, the Rivers Correctional
Institution (GEO), D. Ray James Correctional Institution (GEO), and McRae
Correctional Institution (CCA) most often had more incidents per capita in the
categories of data we analyzed, though again the number of categories and extent
of the differences varied. 31

        Contraband

       We examined two sets of contraband data: (1) annual data on cell phone
confiscations and (2) monthly data on confiscations of drugs, weapons, and
tobacco. 32 These types of contraband are especially harmful, among other reasons
because they can allow inmates to continue to operate criminal enterprises during
incarceration, enable violence and support addictions, or serve as alternate forms of
currency for inmates. We found that, on average, the contract prisons annually
confiscated eight times as many cell phones per capita from FY 2011 through
FY 2014. In terms of overall totals, contract prisons confiscated 4,849 cell phones
compared to 400 confiscated in the BOP institutions. 33 Figure 4 below shows the
per capita number of cell phones found at contract prisons and BOP institutions by
year.

        31
            For example, Rivers had the highest rates of contraband finds (excluding cell phones),
inmate assaults on staff, uses of force, guilty findings on inmate discipline cases, inmate grievances,
positive drug tests, inmate-on-inmate sexual misconduct, and the lowest phone monitoring rate. We
found that D. Ray James had the highest rate of disruptive behavior incidents, as well as the second
highest rate of inmate assaults on staff. McRae had the highest rate of inmate suicide attempts and
self-mutilation, the second highest rate of positive drug tests, and the third highest rates of cell
phones found and inmate grievances. The extent of the variation differed substantially among
different indicators.
        32
          The data on cell phones confiscated in the BOP institutions came from the BOP’s annual Cell
Phones Recovered reports, which are not broken out by month, so we analyzed annual rather than
monthly data on cell phones confiscated in the contract prisons as well as other BOP institutions.
        33
           These numbers include cell phones found on inmates as well as anywhere within contract
prisons or BOP institutions. For the contract prisons, the contractors provided the count of cell
phones.



                                                  15
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 22 of 86



                                                                       Figure 4
                      Per Capita Cell Phones Confiscated at
                Contract Prisons versus BOP-managed Institutions
                                FY 2011 – FY 2014

                                               600
                   Phones per 10,000 Inmates                           484.1
                                               500            441.1             427.0
                                                     403.9
                                               400

                                               300                                                Contract Prisons

                                               200                                                BOP Institutions

                                                      42.2             59.9      50.1
                                               100            15.1
                                                0
                                                     FY 2011 FY 2012 FY 2013 FY 2014
               Source: OIG analysis of BOP and contractor data

       The large volume of cell phones confiscated at the contract prisons compared
to the BOP institutions during the period of our review was striking. Further, we
found that two contract prisons (Big Springs and Adams County) accounted for
3,981 of the 4,849 (82 percent) cell phones confiscated at the 14 contract
prisons. 34 Table 1 shows the total number of cell phones found at Big Springs,
Adams Country, and the remaining 12 contract prisons, reflecting the substantial
volume of cell phones that were confiscated.

                                                                       Table 1
            Cell Phones Found at Big Springs, Adams County, and the
                 Remaining Contract Prisons, FY 2011 – FY 2014
        Contract Prison                                  FY 2011       FY 2012          FY 2013       FY 2014        Total
     Big Springs                                               786         1,068            813              331      2,998
     Adams County                                                  8           24           390              561        983
     Remaining 12 Contract
                                                               238             117          210              303        868
     Prisons
     Totals                                                  1,032        1,209           1,413           1,195       4,849
    Source: OIG analysis of contractor data

       According to contractor data, Big Springs accounted for 2,998 of 4,849 cell
phones (62 percent) confiscated at the 14 contract prisons. While the number of
cell phones confiscated at Big Springs peaked at 1,068 in FY 2012, confiscations
decreased by 70 percent, to 331 in FY 2014. According to a Privatization Field
Administrator (PFA), the high number of cell phones confiscated at Big Springs was

       34
           As of September 2014, Big Springs’ inmate population was 3,403, the largest of the
contract prisons, and Adams County’s was 2,304. Together, these two prisons accounted for
20 percent of the total combined population of the BOP’s 14 contract prisons at that time.



                                                                          16
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 23 of 86



due to the prison’s proximity to a public road and passersby being able to throw cell
phones over its perimeter fence. The PFA stated that installing a tall net around the
perimeter fence in the spring of 2013 helped reduce the number of cell phones
entering the prison in that manner. The PFA stated that the prison also worked to
improve relations with local law enforcement so that more cell phone incidents were
fully prosecuted.

       By contrast, the number of cell phones confiscated at Adams County
increased from 8 in FY 2011 to 561 in FY 2014. In May 2012, there was a riot at
the prison, and subsequently the contractor instituted heightened security
measures, including new gates, increased security staff coverage, and greater
controls over inmate movements. According to the prison’s self-assessment, these
measures resulted in an increase in contraband finds. However, even without the
cell phones confiscated at Big Springs and Adams County, there were still more
than twice as many cell phones confiscated at contract prisons than at BOP
institutions during the period of our review. Staff confiscated 868 phones during
this period in the remaining 12 contract prisons, compared to 400 confiscated in all
14 BOP institutions.

       While the numbers may not have been large relative to the cell phone
confiscations, we also found that the contract prisons had more frequent weapon
and tobacco confiscations per capita than the BOP institutions but less frequent
drug confiscations. Table 2 shows the average monthly finds per capita for these
three types of contraband over the period of our review.

                                             Table 2
        Average Monthly Finds Per Capita for Weapons, Tobacco, and
              Drugs at Contract Prisons and BOP Institutions
                            FY 2011 – FY 2014
                               Weapons          Tobacco       Drugs         Combined
      Contract Prisons                 3.2             2.5          1.8              7.6
      BOP Institutions                 1.8             1.9          3.0              6.6
     Note: Due to rounding, the combined numbers are not an exact sum of the individual
     contraband categories. Averages are per 10,000 inmates.
     Source: OIG analysis of BOP and contractor data

       On average, the contract prisons had nearly twice as many weapons
confiscated as BOP institutions (3.2 compared to 1.8) monthly. Also, the contract
prisons had 2.5 tobacco finds monthly, on average, compared to 1.9 in the BOP
institutions. Conversely, the BOP institutions had more drug finds than the contract
prisons, with 3 monthly, on average, in the BOP institutions compared to 1.8 in
contract prisons. Overall, we found that the contract prisons had 7.6 contraband
finds in all 3 categories combined, more than the 6.6 finds in these 3 categories in
the comparable BOP institutions.

       We note that not all of the contract prisons found contraband in every
category over the 4 years of our review. We did not compare contraband
interdiction efforts between the contract prisons and BOP institutions as part of this

                                               17
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 24 of 86



review. 35 Therefore, we were unable to evaluate whether higher rates of
contraband finds actually indicated more contraband present in either a contract
prison or a BOP institution, a more aggressive or effective program for discovering
and confiscating contraband, or some combination of those or other factors.
However, where the disparity between contract prisons and BOP institutions is
greatest, such as in cell phone recoveries, this may reflect at least to some extent a
problem that should be examined and addressed by the BOP.

       Reports of Incidents

       We analyzed data on 10 types of incidents: (1) assaults by inmates on
inmates, (2) assaults by inmates on staff, (3) sexual assaults by inmates on staff,
(4) inmate deaths, (5) inmate fights, (6) cell fires, (7) inmate suicide attempts and
self-mutilation (combined), (8) inmate suicides, (9) disruptive behavior by inmates,
and (10) staff uses of force on inmates. 36 We found that the contract prisons had
higher rates of inmate-on-inmate and inmate-on-staff assaults, as well as higher
rates of staff uses of force. We also found the contract prisons had comparatively
equal rates of fights and suicide attempts and self-mutilation, and that the contract
prisons had lower rates of disruptive behavior incidents.

      As to the first two types of incidents, our analysis showed a higher rate of
assaults in the contract prisons than in the BOP institutions, both by inmates
against inmates and by inmates against staff. Per capita, the contract prisons
reported a 28 percent higher average of inmate-on-inmate assaults (3.3 assaults
monthly, on average, compared to 2.5 on average in BOP institutions). 37 An
analysis of these assaults per capita by year indicated that both the contract
prisons and the BOP institutions saw their numbers rise in FY 2012; but the rise
was more dramatic in the contract prisons and remained high through FY 2014.
Figure 5 below shows the per capita inmate-on-inmate assaults each year.




       35
           The OIG is separately reviewed and reported on the BOP’s contraband interdiction efforts.
See DOJ OIG, Review of the Federal Bureau of Prisons' Contraband Interdiction Efforts, Evaluation and
Inspections (E&I) Report 16-05 (June 2016).
       36
           The first two categories of general assaults do not include sexual assaults by inmates on
inmates or by staff on inmates, which we discuss separately under sexual misconduct, below.
       37
          See Appendix 1 for the formula used to calculate the percentage differences presented
throughout this section.



                                                  18
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 25 of 86



                                                                        Figure 5
                     Per Capita Inmate-on-Inmate Assaults in Contract
                                Prisons and BOP Institutions
                                     FY 2011 – FY 2014

                                               45              42.3      42.5
                 Assaults per 10,000 Inmates
                                                                                   39.3
                                               40

                                               35
                                                               37.0                         Contract Prisons
                                               30   29.4
                                                                                            BOP Institutions
                                                     28.6
                                               25                        27.9
                                                                                   25.7
                                               20
                                                    FY 2011   FY 2012   FY 2013   FY 2014
              Source: OIG analysis of BOP and contractor data

      With regard to inmate-on-staff assaults, we found that the contract prisons
reported well more than twice as many such incidents each month on average as
compared to the BOP institutions: 4.2 assaults monthly, on average, in the
contract prisons versus 1.6 in the BOP institutions. One contract prison, D. Ray
James, accounted for 155 of 526 (29 percent) of the assaults on staff in all contract
prisons from FY 2011 through 2014, including 114 assaults on staff in FY 2012
alone. A PFA told us that D. Ray James, operated by GEO in Folkston, Georgia, was
having significant performance issues on its contract during this period and that the
BOP had issued a cure notice in the fall of 2012. 38

       However, the PFA said the contractor had subsequently made personnel
changes at the prison and its performance had noticeably improved. Our analysis
found that the number of inmate-on-staff assaults at D. Ray James was reduced
after FY 2012, with only one assault recorded in FY 2014. Figure 6 below shows the
per capita numbers of assaults by inmates on staff each year.




        38
           The PFA stated that a cure notice is issued to a contract prison that is not meeting the vital
functions of its contract and indicates that the BOP is on the brink of ending the contract. Federal
Acquisition Regulation 49.607 specifies that a cure notice is required when a contract is to be
terminated for default before the delivery date. In FY 2012, D. Ray James received 47 notices of
concern (NOC), more than double the highest number of NOCs that any other contract prison received
in a 1-year period during the 4-year period of our review.



                                                                            19
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 26 of 86



                                                                       Figure 6
               Per Capita Assaults by Inmates on Staff in Contract
                     Prisons Compared to BOP Institutions
                               FY 2011 – FY 2014

                                              80              69.0
                Assaults per 10,000 Inmates
                                              70
                                              60                        52.4
                                              50
                                                    33.7                          35.0     Contract Prisons
                                              40
                                              30    21.1      21.6                21.3     BOP Institutions
                                              20                        13.0
                                              10
                                              0
                                                   FY 2011   FY 2012   FY 2013   FY 2014

              Source: OIG analysis of BOP data

       With regard to the other selected incidents, our analysis of BOP and
contractor data also found that the contract prisons had 17 percent more use-of­
force incidents; approximately the same rate of inmate fights, self-mutilations, and
suicide attempts; and a 29 percent lower rate of disruptive behavior incidents.
Appendix 6 shows the monthly averages and 4-year totals for each of these types
of incidents.

       Finally, we found few instances of inmate-on-staff sexual assaults, cell fires,
and suicides in either the contract prisons or the BOP institutions. We excluded
inmate deaths from the discussion above because they can occur for reasons
unrelated to security, such as age-related illness, and the clinical adequacy of
inmate medical care fell outside the scope of our review. 39 However, we did
analyze comparative data on reports of incidents of inmate deaths to evaluate the
existence of disparities in the inmate death rate between the contract prisons and
BOP institutions. While we found that the contract prisons actually had a lower
monthly per capita average of inmate deaths compared to BOP institutions —
0.4 inmate deaths compared to 1.2 in the BOP institutions — we still believe that
any disparity in the inmate death rate bears closer examination to determine the
causes for differing rates and any steps that might be taken to reduce such
occurrences. See Appendix 6 for the results of our analysis for all 10 types of
incident reports. Overall, we believe the BOP needs to examine the frequency of


       39
            In 2008 and again in 2010, the OIG completed an audit of the BOP’s efforts to manage
inmate healthcare. See DOJ OIG, The Federal Bureau of Prison's Efforts to Manage Inmate Health
Care, Audit Report 08-08 (February 2008), and Follow-up Audit of the Federal Bureau of Prisons’
Efforts to Manage Inmate Health Care, Audit Report 10-30 (July 2010). See also DOJ OIG, Review of
the Impact of an Aging Inmate Population on the Federal Bureau of Prisons, E&I Report 15-05 (May
2015), and Review of the Federal Bureau of Prisons' Medical Staffing Challenges, E&I Report 16-02
(March 2016).



                                                                           20
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 27 of 86



these different types of incidents in its contract prisons and determine what
corrective action may be required to address them.

       As the BOP emphasized in response to a working draft of this report, no two
BOP or private facilities are identical demographically. We acknowledge that
inmates from different countries or who are incarcerated in various geographical
regions may have different cultures, behaviors, and communication methods. The
BOP stated that incidents in any prison are usually a result of a conflict of cultures,
misinterpreting behaviors, or failing to communicate well. One difference within a
prison housing a high percentage of non-U.S. citizens is the potential number of
different languages and, within languages, different dialects. Without the BOP
conducting an in-depth study into the influence of such demographic factors on
prison incidents, it would not be possible to determine their impact.

        Lockdowns

       During a prison lockdown, inmates are restricted to their quarters and their
movements and communication are also restricted, often in response to a
disturbance or incident that threatens the secure and orderly running of the prison.
According to the BOP:

        The purpose of a lockdown of a correctional facility is to ensure the
        security of the institution, maintain control of the inmate population,
        and ascertain the concerns of the inmate population. Lockdowns are
        often a precautionary measure used to maintain control during a
        period of inmate dissention. During each lockdown, oversight staff
        monitors the contractor’s actions and progress to return the institution
        to normal operations as quickly as possible.

During the period of our review, contract prisons reported more lockdowns than the
comparable BOP institutions. The contract prisons reported 30 partial lockdowns
and 71 full lockdowns, while the BOP institutions reported no partial lockdowns and
11 full lockdowns, meaning that these security measures occurred more than
9 times as often at contract prisons. 40 Moreover, 12 of the 14 (86 percent) contract
prisons reported full or partial lockdowns, while only 6 of the 14 (43 percent) BOP
institutions reported lockdowns. Of the 12 contract prisons that reported a full or
partial lockdown, Big Springs had the highest number, with 28 of the 101 partial
and full lockdowns reported, or 28 percent of all contract prison lockdowns. Among
the reasons cited in the data we obtained for lockdowns at Big Springs and other
contract prisons were inmate demonstrations, fights, inmate assaults on staff,
attempts to introduce significant contraband, conflicts between inmate gangs or
racial groups, food strikes, inmates refusing to work, shakedowns, and local
environmental or weather emergencies. In some cases, the contractors’
descriptions of the circumstances surrounding lockdowns noted that inmates
expressed concerns over specific issues, including medical care, commissary prices,

        40
            A partial lockdown affects only some housing units in a prison; a full lockdown affects the
entire prison.



                                                   21
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 28 of 86



inmate pay, movement restrictions, and television channels. While we could not
review the basis for lockdowns in the context of this review, the greater number of
such incidents at contract prisons suggests a need for the BOP to examine and
address the issue.

       Discipline

       We analyzed inmate discipline data on charges such as murder, assault,
sexual assault, possession of weapons or drugs, setting fires, fighting, and
participating in riots or demonstrations. We found that the contract prisons had a
higher number of guilty findings on these types of serious offense charges. The
contract prisons had 77.9 guilty findings monthly on average (10,089 over
4 years), compared to 64.7 in the BOP institutions (7,439 over 4 years). 41 We
believe that a higher incidence of substantiated misconduct may be an indication of
greater inmate behavioral challenges in contract facilities, which merits further
analysis and action by the BOP.

       Grievances

       Contract terms specify that the contract prisons must develop their own
internal grievance policies and adhere to federal regulations setting forth
procedures for inmates to receive formal review of issues of concern to them. 42
As part of our analysis, we selected eight categories of grievances we deemed
particularly relevant to safety and security to analyze collectively and separately. 43
We selected grievances related to medical care and food because each was
specifically identified among reasons that led to lockdowns at contract prisons, as
detailed above. In addition to medical care and food, the grievance categories we
selected as particularly relevant to this analysis were conditions of confinement,
institutional operations, safety and security, sexual abuse or assault, Special
Housing Units (SHU), and complaints against staff. We found that in these eight
categories collectively, inmates at the contract prisons submitted 24 percent more
grievances: 32.2 grievances per month, on average, compared to 25.3 for the BOP
institutions.

      Individually, not all of the eight grievance categories we selected had a larger
number of grievances or showed notable differences. 44 However, our analysis did
show that, per capita:


       41
          Our analysis of the discipline data included sexual misconduct incidents that were also
analyzed separately, as described below.
       42
            28 C.F.R. 542.
        43
           Because the contract prisons sometimes used different descriptions for the same types of
grievances and some descriptions were more detailed than necessary for the level of our analysis, we
consolidated and standardized the grievance categories.
       44
            Not all contract prisons had grievances in all of the categories. See Appendix 7 for a
detailed comparison between contract prisons and BOP institutions for each of the eight grievance
categories.



                                                 22
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 29 of 86



   •   Contract prison inmates submitted more than twice as many grievances
       regarding prison staff as inmates in the BOP institutions, averaging
       12.9 monthly compared to 6.2 in the BOP institutions.

   •   There were more grievances regarding SHUs at the BOP institutions, with an
       average of 2.4 monthly compared to 0.2 monthly in the contract prisons.

   •   There were more food grievances at the contract prisons, on average
       2.1 food grievances monthly compared to 1.2 in the BOP institutions.

   •   There was little difference in the number of medical grievances (14.3 at the
       contract prisons versus 14.1 at the BOP institutions on average monthly).

However, overall, we found that inmates at the contract prisons filed fewer
grievances in all categories (including those beyond our eight selected categories).
According to BOP data, inmates at the contract prisons filed, on average,
72.6 grievances per month compared to 121.5 grievances at the BOP institutions
and a higher percentage of grievances were granted in the contract prisons. The
overall rate of inmate grievances granted in the contract prisons over the 4 years of
our review was 8.1 percent, while in the BOP institutions 5.2 percent were granted.
Of the 8,756 total grievances filed by inmates at the contract prisons from FY 2011
through FY 2014, 1,800 (21 percent) were related to medical concerns,
1,538 (18 percent) were complaints about prison staff, and 1,186 (14 percent)
were related to the inmate disciplinary process. Figure 7 below shows the most
common categories of grievances in the contract prisons.

                                          Figure 7
                  Most Common Inmate Grievance Categories
                  in the Contract Prisons, FY 2011 – FY 2014

                                               Medical/Dental (21%)
                                               Staff Complaints (18%)
                                               Discipline/Hearings/Appeals (14%)
                                               Property (7%)
                                               Sentence Computation (5%)
                                               Programs (5%)
                                               Food (3%)
                                               Other (29%)
                 Note: Less common types of grievances included in the
                 “Other” category (mauve) included transfers, classification,
                 telephone and mail, institutional operations, conditions of
                 confinement, and alleged violations of federal or state laws
                 and regulations.
                 Source: OIG analysis of BOP and contractor data

      By comparison, in the BOP institutions, of 14,098 total grievances filed by
inmates, 3,451 (24 percent) were related to inmate discipline, hearings, and

                                              23
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 30 of 86



appeals, followed by 1,609 grievances (11 percent) on medical concerns and
1,332 grievances (8 percent) on sentence computation issues. The remaining
47 percent of grievances at contract prisons and 57 percent of grievances at BOP
institutions were related to categories including inmate classification, transfers,
legal access, work assignments, residential reentry centers, and telephone and
mail. Figure 8 below shows the most common categories of grievances in the BOP
institutions.

                                             Figure 8
                    Most Common Inmate Grievances Categories
                     in the BOP Institutions, FY 2011 – FY 2014

                                                  Discipline/Hearings/Appeals (24%)
                                                  Medical/Dental (11%)
                                                  Sentence Computation (9%)
                                                  Classification (9%)
                                                  Transfers (7%)
                                                  Programs (6%)
                                                  Staff Complaints (5%)
                                                  Other (27%)
                    Note: Less common types of grievances included in the
                    “Other” category (mauve) included residential reentry
                    centers, telephone and mail, work assignments, SHUs, and
                    legal access issues.
                    Source: OIG analysis of BOP and contractor data

       Comparison of the distribution of grievances between the contract prisons
and the BOP reveals that the concerns of inmates in the contract prisons are more
focused on medical and dental issues (21 percent of the contract prison grievances
as opposed to 11 percent of the BOP institution grievances). Similarly, the
percentage related to staff complaints is much larger at the contract prisons than
the BOP institutions (18 percent in the former compared to 5 percent in the latter).
The higher focus on particular areas in contract prison grievances suggests that the
BOP should examine those areas and develop plans to address any underlying
issues.

       Monitoring of Inmate Phone Calls

      The BOP requires that BOP institutions monitor at least 5 percent of inmate
phone calls. 45 Contracts do not require the contract prisons to monitor a specific
percentage of inmate phone calls. However, a Privatization Management Branch
(PMB) Intelligence Specialist told us that the BOP recommends that the contract

       45
           Regional BOP Directors may set higher monitoring goals, ranging from 10 to 15 percent of
calls monitored randomly for BOP institutions within their region. See DOJ OIG, The Federal Bureau of
Prisons’ Monitoring of Mail for High-Risk Inmates, E&I Report I-2006-009 (September 2006).



                                                 24
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 31 of 86



prisons monitor a minimum of 5 percent of inmate phone calls. The Intelligence
Specialist stated that it is good correctional practice to monitor at least 5 percent of
calls to gather intelligence. We found that all but two of the contract prisons met or
exceeded the BOP’s 5 percent phone call monitoring standard on average each
month from FY 2010 through FY 2014. However, collectively, the contract prisons
monitored fewer phone calls than the BOP institutions. Our analysis found that the
BOP institutions monitored 21 percent of all inmate phone calls on average each
month, compared to only 8 percent at the contract prisons.

       We also found that the number of inmate phone calls that the contract
prisons can monitor is limited by the unavailability of both bilingual staff and
technological resources. With the exception of the Rivers Correctional Institution
(Rivers), which houses approximately 50 percent of its inmates from the District of
Columbia, most of the contract prison population consists of foreign national
inmates, many of whom are Mexican nationals serving sentences for immigration
violations. 46 At Rivers, staff told us that one full-time translator and another staff
member monitored Spanish-language phone calls in addition to performing their
other duties but were not able to monitor all phone calls that should have been
monitored. We found similar circumstances at another contract prison we visited,
where a single bilingual officer was responsible, among other duties, for monitoring
all Spanish-language calls.

        We were also told that the contract prisons do not have the same telephone
technology that is available to BOP institutions to monitor inmate phone calls. A
PMB Intelligence Specialist told us that with access to the BOP’s TRUINTEL system,
it was possible for staff to listen to inmates’ phone calls in the BOP institutions
through a desk telephone or through their desktop computers. Therefore, various
staff in different departments throughout the institutions could monitor phone calls.
However, staff at contract prisons do not have access to TRUINTEL or the
intelligence it provides from other BOP institutions, nor are contract prison inmate
phone calls recorded in TRUINTEL, all of which limits contract prisons’ and the
BOP’s opportunities to gather intelligence.

      Even though contract prisons are generally meeting the minimal monitoring
standard, we believe that the lower monitoring rate at contract prisons and the
personnel and technological hurdles faced there are issues that the BOP should
consider and address.

The Contract Prisons Had Fewer Incidents per Capita of Positive Drug Tests and
Sexual Misconduct

       Another indicator of safety and security in a prison setting is the number of
positive drug tests and sexual misconduct incidents per capita. Our analysis
indicated that the contract prisons had fewer inmates who tested positive for drugs
through urinalysis testing than the BOP institutions. We also found that the

       46
           As of FY 2013, 96 percent of the BOP’s inmate population in contract prisons consisted of
foreign nationals.



                                                 25
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 32 of 86



contract prisons had lower rates of guilty findings on serious disciplinary charges of
inmate-on-inmate sexual offenses. Additionally, the contract prisons had fewer
allegations of sexual misconduct by staff against inmates. We discuss these
findings in greater detail below.

       Urinalysis Drug Tests

       According to BOP policy and contract requirements, contract prisons and
other BOP institutions must drug test 5 percent of inmates every month. We found
that, per capita, the contract prisons had fewer positive urinalysis drug test results,
on average monthly (2.1) than the BOP institutions (3.4), with a total over 4 years
of 263 positive results in the contract prisons compared to 376 in the BOP
institutions. However, the contract prisons also drug-tested a slightly lower
percentage (7 percent) of inmates on average each month than the BOP institutions
(8 percent). Despite the lower testing percentage, on average over the 4-year
period of our review, all contract prisons drug tested over 5 percent of inmates per
month, exceeding contract requirements. 47 Given the limitations of the BOP’s data,
which included only the number of inmates tested and the number of positive and
negative results, we were not able to determine whether the lower per capita
positive drug test results in contract prisons reflected less drug usage, an issue with
the drug testing procedures being followed in those facilities, or some combination
of these; but we believe that these are issues that merit closer examination and
analysis by the BOP.

       Sexual Misconduct

        We analyzed two types of sexual misconduct data: (1) guilty findings on
disciplinary charges of inmates committing sexual misconduct against other
inmates and (2) allegations of staff sexual misconduct against inmates. In both
categories, the data that we reviewed generally reflected that the contract prisons
had fewer incidents per capita than the BOP institutions.

        However, we found that some of the data on inmate-on-inmate sexual
misconduct was recorded inconsistently, for both the contract prisons and the BOP
institutions. BOP Intelligence Specialists produce monthly intelligence reports on
the contract prisons with the number of reported sexual assault incidents, as well
as a breakdown of categories of inmate-on-inmate sexual misconduct allegations.
A PMB Intelligence Specialist told us these two types of data should be consistent
with each other; however, we determined that the overall number of incidents and
the number of incidents by category were frequently inconsistent. In addition, data
on inmate discipline cases with sexual misconduct guilty findings indicated more
inmate-on-inmate misconduct in contract prisons than was recorded in the monthly
intelligence reports. Further, the BOP institutions reported no inmate-on-inmate
sexual misconduct incidents, even though the data on inmate discipline in the BOP

       47
            The contract requires the contractor to adhere to BOP Program Statement 6060.8, Urine
Surveillance and Narcotic Identification (March 8, 2001). The program statement stipulates that each
institution should randomly drug test 5 percent of its total population each month.



                                                26
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 33 of 86



institutions also showed guilty findings on sexual misconduct charges. The BOP’s
contract prisons are currently subject to Prison Rape Elimination Act of 2012 (PREA)
reporting requirements in their contracts, as are the BOP’s noncontract institutions
by statute. 48 However, since the rules for PREA took effect in August 2012, as part
of this review we did not evaluate the contract prisons’ compliance with PREA or
how it may have affected the contract prisons’ sexual misconduct incident
reporting.

        Given the limitations of the data on reports of incidents for inmate-on-inmate
sexual misconduct, we focused our analysis on inmate discipline cases that resulted
in guilty findings for charges of sexual misconduct. 49 Over the period of our study,
we found that the contract prisons had approximately 9 percent less guilty findings
on average annually in sexual misconduct cases than the BOP institutions. The
contract prisons had 16.6 guilty findings annually, on average, as opposed to
18.1 in the BOP institutions. However, we also found that 50 of 156 (32 percent) of
the contract prison inmate-on-inmate sexual misconduct guilty findings occurred at
one contract prison, Rivers, between FY 2011 and 2014, and we believe that the
disparity between different facilities on this issue warrants closer examination by
the BOP.

       Staff-on-inmate sexual misconduct is not tracked through reports of
incidents, which apply only to inmate misconduct. Instead, allegations of staff
misconduct against inmates must be reported to the BOP’s Office of Internal Affairs
(OIA). Our analysis of OIA data found that the contract prisons reported fewer
misconduct allegations than the BOP institutions. 50 During our review period, the
contract prisons reported 97 staff sexual misconduct allegations compared to
139 staff sexual misconduct allegations reported from the BOP institutions.
Adjusting for population differences, the contract prisons averaged 9 allegations
annually, compared to 15 on average in the BOP institutions. Of course, no level of
sexual misconduct is acceptable, and we strongly encourage the BOP to continue to
work to address this issue in both contract prisons and BOP institutions.

OIG Site Visits Revealed Safety and Security Concerns and Inappropriate
Housing Assignments

       The BOP requires all of its contract prisons to provide a safe and secure
setting for staff and inmates and to maintain ACA accreditation throughout the term
of their contract. We found that while each contract prison we visited was cited for
at least one safety or security deficiency during the period of our review, these
        48
          PREA requires prisons to track allegations of sexual misconduct incidents. The OIG
analyzed emerging issues with PREA implementation in Progress Report on the Department of Justice’s
Implementation of the Prison Rape Elimination Act, E&I Report 15-1 (October 2014).
        49
           Specifically, we analyzed Codes 114 (Sexual Assault by Force), 205 (Engaging in Sexual
Acts), 206 (Making Sexual Proposals or Threats to Another), and 229 (Sexual Assault without Force).
        50
            Contract prisons and BOP institutions are required to report all allegations of staff sexual
misconduct to the OIA. The OIA then notifies the OIG Investigations Division about the allegations,
and the OIG decides which it should investigate and which should be referred back to the OIA for
investigation or delegation to institutional staff to investigate.



                                                    27
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 34 of 86



issues were addressed by the contract prisons and each maintained ACA
accreditation throughout the period covered by our review. However, during our
fieldwork, we learned that two of the three facilities we visited housed newly
received general population inmates in the SHU, inconsistent with ACA standards
and BOP policy, and neither prison had been cited for a deficiency as a result.

Safety and Security Deficiencies

        In addition to the concerns relating to inmate placement in the SHU detailed
below, we discovered that some contract prisons experienced other safety and
security issues during the period of our review. The three contract prisons we
visited were each cited for one or more safety and security related deficiencies. A
contract prison receives a deficiency when it violates a policy that affects the quality
of service provided under the contract. These included administrative infractions,
such as improper storage of use-of-force video footage, as well as other deficiencies
that the BOP determined were more serious or systemic in nature, such as a failure
to initiate discipline in over 50 percent of incidents reviewed by the onsite monitors
over a 6-month period. However, the contractors corrected the safety and security
deficiencies that the BOP identified. As a result, the BOP determined that each
prison was sufficiently compliant with the safety and security aspects of its contract
to continue with the contract during the period covered by our review. 51 Table 3
shows the safety and security indicators within the correctional services area and
the number of deficiencies the BOP identified during our review period. 52

                                               Table 3
                     Number of Deficiencies Received in Contract
                     Prisons the OIG Visited, FY 2011 – FY 2014

                         Security Indicators            Dalby     Eden       Rivers
                    Use of Force                             1           1         0
                    Reports of Incidents                     0           1         0
                    Inmate Death Notifications               0           0         0
                    Inmate Urinalysis Testing                1           0         0
                    Inmate Disciplinary Hearings             0           2         0
                    Sexual Assaults                          0           1         0
                    Inmate Grievances                        0           0         0
                    Contraband                               1           1         1
                    Lockdowns                                0           0         0
                    Suicides                                 2           0         0
                    TOTAL                                    5           6         1
                    Source: BOP data

      During our review period, the 3 contract prisons we visited collectively
received 12 deficiencies in the security indicators we analyzed. The Giles W. Dalby

        51
           To maintain a contract, a contract prison must remain compliant with each operational area
of the contract. See Contract Requirements in the Introduction for discussion of the operational areas.
        52
           The three contract prisons were also cited for deficiencies in other areas not included in
Table 3, such as administration, food service, and human resources.



                                                   28
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 35 of 86



Correctional Facility (Dalby) received five deficiencies in four areas: use of force,
inmate urinalysis testing, contraband, and suicides (two). The Eden Detention
Center (Eden) received six deficiencies in five areas: use of force, reports of
incidents, inmate disciplinary hearings (two), sexual assaults, and contraband.
Rivers received one deficiency for contraband. Of the three contract prisons, none
was found deficient in the policy requirements pertaining to the areas of inmate
death notifications, inmate grievances, or lockdowns.

        We determined that for each of the safety and security related deficiencies
that BOP onsite monitors identified during our study period, the contractor
responded to the BOP and took corrective actions to ensure the prison was in
compliance with policies and the contract. Depending on the severity of the
security deficiency, corrective actions included providing training or retraining to
the affected staff, increasing supervisory oversight, revising policy, and/or taking
disciplinary action against staff. None of the three prisons lost its ACA accreditation
because of these security related deficiencies.

Two of the Three Contract Prisons We Visited Routinely Housed Newly Received
General Population Inmates in the SHU

       At two of the three contract prisons we visited, we learned that all newly
received inmates were housed in the SHU due to lack of available bed space in
general population housing units, which is contrary to both ACA standards and BOP
policies. Dalby placed new inmates directly into administrative segregation in the
SHU for an average of 20 days pending available bed space in the general
population. At the time of our visit, 73 inmates were housed in the SHU at Dalby.
The Warden informed us that a majority of these were new inmates awaiting beds
in the general population. Similarly, Eden housed new inmates in administrative
segregation in the SHU for an average of 21 days before a bed became available in
the general population. At the time of our visit to Eden, 71 of the 100 inmates in
the SHU were waiting for beds in the general population.

        The placement of general population inmates in the SHU due to lack of bed
space is inconsistent with the ACA standard that states that an inmate may be
placed in administrative segregation if the inmate’s continued presence in the
general population poses a serious threat to life, property, self, staff, other inmates,
or the security or orderly running of the institution. 53 Under ACA standards, an
inmate can also be placed in the SHU for disciplinary segregation or detention only
if a disciplinary committee or Disciplinary Hearing Officer has determined, after an
impartial hearing, that the inmate is guilty of a serious rule violation. The
placement of inmates in the SHU due to lack of bed space in the general population
is also inconsistent with parallel BOP policies, which explicitly state that “when



         53
             According to BOP policy, other appropriate reasons for placement in administrative
segregation include being under investigation for an alleged rule violation or criminal act, pending
investigation for a criminal trial, protective custody for the inmate, or pending transfer to another
institution.



                                                   29
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 36 of 86



placed in the SHU, you [an inmate] are either in administrative detention status or
disciplinary segregation status.” 54

       Management at both Dalby and Eden acknowledged that the newly received
inmates had not engaged in any conduct that warranted their placement in the
SHU. Yet, once placed in the SHU, these new inmates became subject to the same
security measures as inmates placed in administrative segregation for specific
security related reasons. These measures included restricted and controlled
movements; limited access to programs such as educational or vocational
programs, as well as work details; and limited telephone calls. 55

        While using the SHU to house new inmates is inconsistent with both ACA
standards and BOP policy, we found that neither contract prison had been cited for
a deficiency for this practice. According to contract prison management and BOP
staff, contract prisons housed new inmates in the SHU because both the BOP and
its contractors had interpreted language in their contracts as permitting SHU beds
to be included in the general population bed count, rather than in a separate
category. Moreover, according to the contracts, “The contractor does not have a
right of refusal and shall accept all designations from the BOP.” We were told that
the BOP sent new inmates to Eden because there appeared to be beds available
based on the inmate population data provided by the contractor, even though the
beds were actually in a SHU, and Eden could not refuse to accept these new
inmates under its contract. Wardens at both Dalby and Eden told the OIG they
believed that housing new inmates in the SHU was not good correctional practice. 56

        When the OIG learned about this practice, we brought it to the attention of
the BOP Director (see Appendix 4 for the Inspector General’s letter to the BOP
Director). In response, the BOP Director informed the Inspector General of the
following: (1) All new inmates awaiting general population bed space had been
removed from the SHU and housed in the general population; (2) all movement
into contract prisons was discontinued if the movement would result in SHU
placement; (3) 5 of the 14 contracts were modified to address this issue (9 of the
14 contracts did not contain language that required modification prior to the
Inspector General’s letter); and (4) all 14 contracts prohibit SHU placement for
inmates unless there is a policy-based reason to house them in administrative or
disciplinary segregation. The BOP Director further stated that the onsite monitors
and Contracting Officers would ensure contract compliance, especially regarding
placement of inmates in the SHU. (See Appendix 5 for the BOP Director’s response

       54
            BOP Program Statement 5270.10, Special Housing Units (August 1, 2011).
       55
           Inmates in administrative and disciplinary segregation may leave their cells only under
handcuffed escort by Correctional Officers for 1 hour of exercise, 5 times per week, or for showers
several times per week. Also, inmates must have meals provided to them in their cells. Finally,
counselors and medical and other program staff are required to visit the SHU daily to meet with each
inmate individually at their cell. All of these activities are very time intensive for the staff.
        56
           The Warden at Dalby informed us that the prison and the BOP had just signed a contract
modification to expand the number of beds in the general population and reduce the previously
required number of SHU beds, thereby creating sufficient beds in the general population for newly
received inmates.



                                                 30
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 37 of 86



to the Inspector General addressing this issue.) Since that time, the BOP informed
the OIG that the practice of housing new inmates in the SHU is no longer occurring
in the contract prisons and that there has been no further non-compliance identified
to date by the BOP regarding this issue.

The BOP’s Monitoring of Contract Prisons Needs Improvement

       We found two principal areas of concern with the BOP’s monitoring of
contract prisons: (1) a tool the BOP onsite monitors use to monitor day-to-day
contract compliance, the Large Secure Adult Contract Oversight Checklist
(checklist), does not address certain important BOP policy and contract
requirements in the areas of health services and correctional services and (2) the
monitoring of health services for contract compliance lacks coordination among BOP
staff responsible for health services oversight. As a result, the BOP’s day-to-day
monitoring may be less effective in ensuring that the inmate population it houses in
contract prisons receives appropriate health and correctional services. We discuss
each of these issues in more detail below.

        In April 2015, the OIG issued a report on the Reeves County contract prison
that included findings and recommendations related to the BOP’s monitoring of all
contract prisons. 57 In response to the OIG’s recommendations, the BOP took many
corrective actions, including in the areas of health and correctional services. In
addition, the BOP informed us of additional steps taken in response to concerns
identified in this current review. Below, we acknowledge the BOP’s efforts to
improve its monitoring of contract prisons and discuss additional steps the BOP
should take to further ensure that these facilities are safe and secure places to
house federal inmates.

The Onsite Monitors’ Checklist

       We found that the checklist, a monthly contract monitoring tool onsite
monitors use to document their day-to-day efforts to ensure contract prisons
comply with BOP policy and contract requirements, could be further improved. We
focused our analysis on the onsite monitors’ checklist because, as described by the
PMB operating procedures, it is an important element of the BOP’s Quality
Assurance Plan, as well as a mechanism used to document contract compliance on
a daily basis. We believe onsite monitors are best positioned to provide the BOP’s
quickest and most direct responses to contract compliance issues as they arise.
The checklist has observation steps, which are instructions on how to document
contractor performance requirements. However, we determined that observation
steps for health services do not contain steps to verify that inmates receive a
number of basic medical services. Also, while the BOP made revisions to the
checklist in response to the findings of the OIG’s Reeves County audit as discussed
below, the revised checklist does not include observation steps to assess some vital

       57
          See DOJ OIG, Audit of the Federal Bureau of Prisons Contract No. DJB1PC007 Awarded to
Reeves County, Texas, to Operate the Reeves County Detention Center I/II, Pecos, Texas, Audit
Report 15-15 (April 2015), iii.



                                               31
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 38 of 86



functions in the contracts related to correctional services, such as conducting
adequate searches and gathering intelligence. 58 In addition, for some functions,
the checklist still contains vague observation steps. Further, onsite monitors at the
contract prisons we visited did not use the checklist or monitoring logs to track
contractors’ corrective actions. Finally, the BOP lacks a review process for the
checklist to ensure that observation steps accurately verify contract compliance. As
a result, the BOP may not be able to monitor as effectively whether contract prisons
comply with BOP policies and contract requirements on a day-to-day basis.

       Observation Steps for Health Services Are Inadequate to Verify that Inmates
       Receive Basic Medical Services

       To support the monitoring of contract compliance in health services, the BOP
developed seven observation steps in the checklist for onsite monitors to verify that
a contract prison’s health services comply with its contract. At the time of this
review, we determined that none of the seven health services checklist observation
steps, individually or when considered together, examined whether the contractors
were providing basic medical care to the inmates. Rather, the observation steps
were primarily administrative procedures such as checking that biohazard
procedures followed contractor policy, ensuring staff interactions with inmates were
confidential, recording the percentage of inmates in chronic care, and checking that
deceased inmates were properly fingerprinted. As a result, the BOP onsite monitors
were not verifying each month whether inmates in contract prisons were receiving
basic medical care.

        Onsite monitors and PFAs told us they did not have the medical expertise to
provide additional monitoring in health services beyond the observation steps in the
checklist. They stated that the onsite monitor’s position was intended to be that of
a generalist, rather than a subject matter expert with the clinical knowledge needed
to evaluate the quality of medical care provided. However, in the PMB Health
Systems Specialist’s (HSS) opinion, even without medical expertise, the onsite
monitors could perform additional health services oversight steps to help ensure the
contractors provide basic medical care. 59 The HSS is responsible for providing
medical oversight training programs for PMB staff, as well as coordinating oversight
of the contractors’ medical services with the BOP’s Contract Facility Monitoring
(CFM) Branch and the Health Services Division (HSD), conducting annual reviews
and site visits of contract prison medical departments, and providing clinical
guidance in a written site visit report to help the contractors correct medical
deficiencies. In June 2014, at an annual training conference attended by all PMB
staff, the HSS trained the onsite monitors and PFAs on how they could verify
whether inmates received basic medical care, such as an initial medical examination
within 14 days of arrival at the prison, and whether they received immunizations,

       58
           Appendix 3 provides sample observation steps from the health services and correctional
services sections of the checklist that the onsite monitors use.
       59
           In response to a working draft report, the BOP told us that the HSS whom we interviewed
during the course of our review has since retired. The BOP stated that the new HSS has extensive
experience in the review, analysis, and monitoring of healthcare provided to inmates.



                                                32
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 39 of 86



tuberculosis tests, and chronic care appointments, all as required by BOP policy.
The HSS stated that these verifications involve checking entries and corresponding
dates in SENTRY and do not require any medical expertise. 60 However, the HSS
told the OIG that there had been no discussion regarding whether the PMB could
add these observation steps to the checklist, and he was not familiar with the
checklist or its contents.

       Following the OIG’s 2015 report on the Reeves County contract prison, the
BOP updated the checklist to include an observation step in the health services
section that requires onsite monitors to run a chronic care roster in SENTRY to
determine whether the contractor is current with follow-up care and
appointments. 61 While the BOP has updated the checklist to include chronic care,
the health services section of the checklist still does not include other steps that
could help ensure basic medical care, such as verifying that initial examinations and
immunizations are provided.

       During our site visit to one contract prison, we learned there was no full-time
physician, as required by its approved staffing plan, for the 8-month period
between December 2013 and August 2014. 62 The dentist position was also vacant
for approximately 6 weeks during this time. We found that despite these
vacancies, which we believe are critical for ensuring basic inmate healthcare, the
onsite monitor’s checklists showed that the prison was in compliance with all health
services observation steps. However, the BOP’s annual CFM review at this prison in
August 2014 resulted in a significant adverse finding in health services, with
11 deficiencies in administration and patient care, including 6 repeat deficiencies
from the previous year. 63 The CFM results stated:

        There were inadequate controls in the clinical care and staffing area of
        Health Services to ensure compliance with established procedures and
        practices. These inadequacies create a lack of appropriate
        intervention, treatment, and programs to promote a healthy, safe, and
        secure environment. Many issues from previous [monitoring] have not




        60
            SENTRY is the BOP’s primary mission support database. It collects, maintains, and tracks
critical inmate information, including location, medical history, behavior history, and release data.
SENTRY does not currently track the dates of initial medical examinations and immunizations.
        61
        The BOP’s updated observation step on chronic care was not in response to a specific
recommendation made in the OIG’s 2015 audit of the Reeves County contract prison.
        62
           The OIG also found medical understaffing in the 2015 audit of the Reeves County Detention
Center. DOJ OIG, Audit of the Federal Bureau of Prisons Contract No. DJB1PC007, 22–26. The report
raised concerns that medical understaffing on the part of the contractor was financially incentivized
because it cost the contractor less to pay penalty deductions for understaffing than to staff the prison
adequately.
        63
          Five of the six repeat deficiencies cited were for failure to provide medical appointments
and treatment required by contract and BOP policy, and a sixth deficiency was for not conducting
dental appointments as policy required.



                                                  33
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 40 of 86



        been corrected. Medical needs and documentation were incomplete,
        including reports. 64

Specific health services deficiencies cited in the CFM review included failing to
provide prescribed antiviral therapy for inmates with hepatitis C, not following up
with inmates with positive tuberculosis test results, missing preventive care
evaluations and dental exams, and failing to provide some immunizations. During
the period in which these deficiencies occurred, the checklists indicated that the
prison was in compliance with all seven of the health services observation steps.
However, none of the seven observation steps touched on the fundamental
deficiencies cited by the CFM review. We believe that PMB should establish
additional observation steps in the monitoring checklist to ensure inmates are
receiving basic healthcare as required by the contract and to enable earlier
identification of deficient inmate health services.

       In response to a working draft of this report, the BOP provided the OIG with
a copy of a new Health Services report that is generated quarterly by the HSS to
provide documentation of any issues reported to the HSS pertaining to medical
services at contract prisons, which occurred during the reporting period, and
information regarding unresolved issues during prior reporting periods. According
to the BOP, the purpose of the Health Services report is twofold. First, the report
provides objective data of various areas in medical services over a specified time
frame. 65 When sufficient data is collected, statistical analysis can detect significant
trends and predict outcomes in contractor performance. 66 Second, the report
provides detailed information regarding how each issue originated, progressed, and
resolved. 67 Such information can be useful in retrospectively evaluating and
potentially improving processes within health services. The BOP stated that the
Health Services report is submitted to the Assistant Administrator of Field
Operations within 30 days following the end of the quarter. The report is then
distributed to all PMB Administrators. Any issues warranting contractor attention
are discussed by the PFA and onsite monitors for appropriate action. Finally, the

        64
           BOP Program Review Division, Contract Facility Monitoring Final Report, Eden Detention
Center (August 2014), 3.
        65
          The data sources for the quarterly reports include reports of BOP onsite staff (Senior
Secure Institution Manager/Secure Oversight Monitor), contract staff, PFA reports, Office of Medical
Designations, and HSS ad hoc reviews.
        66
           The new Health Services report covers Active tuberculosis, Administrative Remedy
Responses, Administrative Issues, Catastrophic Cases, Contract Facility Monitoring, Critical Vacancies,
Deaths, Hunger Strike, Infectious Disease – Not associated with tuberculosis, Involuntary Treatment,
Joint Commission Accreditation, Other Concerns – Not Otherwise Specified, Patient Care, Policy
Updates, Reduction in Sentence, Restraints, Sentinel Events/Root Cause Analysis, Subject Matter
Expert On-Site Visits, Transfer Requests/Form 770, and Transfer – Treatment Complete – Form 413.
The total number of events for each category is calculated and subtotaled for each facility during the
reporting period.
        67
           The quarterly report provides a review of any CFM activity, as well as HSS follow-up visits,
during the reporting period. Onsite monitors use the HSS site visit report to supplement their CFM
follow-up report. The HSS site visit report provides medical-specific expertise to the CFM follow-up
report.



                                                  34
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 41 of 86



BOP stated that a new tracking system was generated and the first HSS quarterly
report was produced for the third quarter of 2015.

        The Checklist Does Not Include Observation Steps to Address Some Vital
        Functions Related to Correctional Services in the Contract

       While the BOP’s annual CFM review provides a comprehensive annual audit of
the contract prisons’ compliance with BOP policy and contract requirements, onsite
monitors use the checklist as a monitoring tool on a monthly basis to ensure
contract prisons comply with BOP policy and contract requirements between annual
audits. However, the checklist does not include observation steps to address policy
requirements related to some of the vital functions in each contract. For example,
one vital function in correctional services, which ensure the safety and security of
the prison, states: “An adequate security inspection system is provided to meet the
needs of the institution.” We found that the only related observation step on the
checklist does not adequately address this vital function. 68 The observation step
states: “Include observation of staff routinely performing searches (use of metal
detectors, pat searches at entrances/exits).” However, the checklist does not
include any observation step to verify the contractor is performing searches
required by BOP and contractor policies in other areas of the prison, including
inmate housing units and cells, recreation, work and program areas, medical areas,
and visiting areas, or that there is a comprehensive inspection system in place that
ensures the safety and security of the prison. 69

       Also, there is no observation step to monitor the inmate urinalysis drug
testing program. BOP policy requires that 5 percent of a prison’s population be
tested randomly each month. Specified inmate groups receive additional testing.
For example, members of confirmed disruptive groups must be tested each month.
Inmates who have been identified as suspects of prohibited acts, such as drug use,
through intelligence gathering are supposed to be tested throughout an extended
period of time, and inmates found to have committed prohibited drug-related acts
are to be tested monthly for the subsequent 24 months. 70 Without consistent
monitoring to ensure the testing is accomplished, the BOP cannot ensure that
contract prisons comply with BOP policy on an ongoing basis. The annual CFM

        68
            In response to a working draft of this report, the BOP stated that the vital function of
ensuring security inspection systems can encompass an enormous number of functions and that the
language in the checklist reflects this appropriately. The BOP also specified that there are two
checklist steps to ensure security inspection systems are in place by the contractor. Additionally, the
BOP stated that contract prisons are accredited by the ACA, which further requires the contractor to
have a security inspection system in place.
        69
            CCA Policy 09-05, Section 5(E) 1-2, for example, requires inmate cells to be searched
randomly on a daily basis during each shift. ACA Standard 4-4192 (2014 supplement) requires that:
“Written policy, procedure, and practice provide for searches of facilities and inmates to control
contraband and provide for its disposition. These policies are made available to staff and inmates.
The institution’s search plans and procedures should include the following: unannounced and
irregularly timed searches of cells, inmates, and work areas; inspection of all vehicular traffic and
supplies coming into the institution; etc.”
        70
         BOP Program Statement 6060.08, Urine Surveillance and Narcotic Identification
(November 24, 1999).



                                                  35
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 42 of 86



review does include monitoring of inmate urinalysis drug testing, as well as the
security inspection system requirement discussed above, but we believe the BOP
should consider adding observation steps on the monthly checklist to document
compliance between CFM reviews. 71

       In addition, the checklist does not require onsite monitors to verify contract
prisons’ correctional services staffing levels. Correctional Officers ensure the safe
and secure operation of the contract prisons. All contractors have a BOP-approved
staffing plan and are required to meet certain staffing levels defined in each
contract. 72 For correctional services, if contractors fall below a monthly average of
90 percent of the BOP-approved staffing plan, they are subject to deficiencies and
financial deductions. However, there is no observation step to verify that the total
number of Correctional Officers is consistent with the BOP-approved staffing plan.
Given, for example, Correctional Officer leave, training, and part-time schedules,
the actual staffing within contract prisons could fall below staffing levels as stated
on monthly invoices. The PMB Administrator told us that this is an oversight
activity that onsite staff could perform. We believe that adding an observation step
to the checklist to periodically verify that the actual number of Correctional Officers
is consistent with the BOP-approved staffing plan will ensure that staffing levels
have not fallen below what is required to help ensure a safe and secure
environment for staff and inmates.

        In a response to a working draft of this report, the BOP stated that the PMB
field staff reviews and certifies the monthly invoice and staffing reports that are
submitted by the contractors. The invoice and certification memorandum are then
reviewed for final certification by the PMB’s Assistant Administrator, Support and
Development, and routed for payment. The contractors’ staffing reports indicate
the number of required staff, the number of staff provided, and the percentage of
staff provided based on the approved staffing plan. However, based on our review
of a monthly invoice and staffing report provided by the BOP, we could not
determine whether all staff on duty were actually Correctional Officers. 73 During

        71
           In response to a working draft of this report, the BOP stated that intelligence gathering is a
function obtained, tracked, and analyzed by PMB’s two Intelligence Specialists. The PMB Intelligence
Specialists remain in constant contact with the contractors’ intelligence staff, who provide information
related to disruptive groups, cell phone introduction, urinalysis testing, alcohol testing, phone
monitoring, and use of force at all current contract locations. The information provided is compiled
into a quarterly report that is shared with the PMB field staff. Additionally, the PMB Intelligence
Specialists conduct monthly intelligence video conferences among PMB field staff to share intelligence.
        72
           A staffing plan lists the number, type, and allocation of the contract prison’s staff that is
required to be maintained throughout the life of the contract. In addition, each contractor is required
to maintain staffing level percentages in correctional services, health services, and all other
departments. Appendix 1 provides more detail on staffing levels at each of the three prisons at the
time of our review.
        73
            Concerns regarding the verification of staffing levels were raised during our site visit to a
contract prison. Some Corrections Counselors told us they were being asked to fill in as Correctional
Officers in more than just temporary or relief roles, such as when Correctional Officers go to meals or
to meetings. PMB onsite staff we interviewed at each contract prison we visited were not aware of
such a practice, and we were unable to verify the Corrections Counselors’ statements because PMB
onsite monitors do not verify the approved staffing plan or the daily roster.



                                                   36
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 43 of 86



any 3-month period, if the contractor falls below the staffing requirement for
2 months, the PMB staff issues a deficiency.

       The Checklist Contains Vague Observation Steps

        We found several vague or repetitive observation steps on the checklist that
resulted in inconsistent and insufficiently documented monitoring activities or
responses by onsite monitors. For example, we found that the onsite monitors are
supposed to determine whether trends exist in grievances and reports of incidents,
but the steps do not describe how monitors are supposed to determine and analyze
trends or over what timeframe the trends are to be analyzed. We reviewed
48 months of the onsite monitors’ documentation of the observation steps in these
two areas and found that onsite monitors generally record “no identifiable trends”
or “no trends,” or do not address trends at all. However, we performed trend
analysis on reports of incidents and grievances the BOP collected to determine any
significant differences in total numbers from FY 2011 through FY 2013 for the three
contract prisons we visited. At one contract prison, we found that reports of
incidents had increased 192 percent from FY 2011 through FY 2013, yet monitors in
the facility had not reported or analyzed the trend. We believe that such limited
responses from onsite monitors may be the result of unclear expectations for
determining, analyzing, and documenting trends on a monthly oversight tool.
However, we found it troubling that the PMB’s Assistant Administrator told us that
he does not think it is necessary for the PMB to look at long-term trends. While the
BOP’s primary responsibility is to monitor the contractor, identifying and analyzing
trends is crucial to enabling the BOP to identify potential problem areas that could
affect inmate safety and security, to enhance monitoring efforts in those specific
areas, and to notify the contractor to promptly identify causes and solutions.

       Another vague observation step states: “The contractor is responsible for
the movement of inmates within a 400-mile radius of the contract facility. Observe
actual process of inmate movement.” The observation step includes examples of
inmate transportation; however, there is no guidance on what specifically should be
observed and how often or how many times it should be observed. 74

      We also found that, due to such vague observation steps, onsite monitors
varied in how they documented their observations and PFAs had inconsistent
expectations regarding how onsite monitors were to complete the observation steps
to ensure the contractor is performing in accordance with BOP standards. We
showed the three regional PFAs examples of onsite monitors’ documentation
regarding the inmate movement observation step and asked whether the
documentation met their expectations. Each PFA had a different understanding and
expectation for what the observation step required and what they believed would
be adequate documentation from the onsite monitors. As a result, their


       74
            Following the OIG’s 2015 Reeves County audit report, the BOP revised this observation
step to include the words, “to ensure procedures are in accordance with contractual and policy
requirements” (see Appendix 3 of the current report). However, the BOP’s revision still does not
specify how often or how many times the movements should be observed.


                                                 37
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 44 of 86



assessment of the adequacy of the onsite monitor’s responses varied, as did the
rationale for those assessments, an example of which is shown in Table 4.

                                                 Table 4
  Onsite Monitor Response to an Observation Step and PFA Expectations
                         from Onsite Monitors

                                  Onsite Monitor                             PFAs
    Observation Step
                                    Response
                                                             PFA 1            PFA 2             PFA 3
 The contractor is               The contractor         The response     The response       The response
 responsible for the             escorted nine          is inadequate.   is inadequate.     is adequate
 movement of inmates             inmates in medical     The onsite       The PFA would      because the
 within a 400-mile radius        trips during this      monitor          expect to see if   onsite
 of the contract facility.       observation period.    should           policies were      monitor
 Observe actual process                                 observe an       followed, if       recorded
 of inmate movement.      The contractor is             actual inmate    there were any     what they
 Examples of inmate/      responsible for               movement.        concerns, and      observed.
 transportation include,  movement inside a                              any security
 but are not limited to,  400-mile radius.                               considerations.
 outside medical care,    The contractor has
 funeral and bedside      been making
 trips, transfer or       regular weekly
 movement to/from         scheduled transfers.
 other government         The contractor also
 facilities and airlift sites.
                          receives Self
                          Surrenders.
 Sources: Large Secure Adult Contract Oversight Checklist and OIG interviews with PFAs

       We also found observation steps that were repetitive. One observation step
stated: “Review the results of internal/external audits conducted during this
period. Determine if corrective action has been implemented as reported by
contractor. This includes a sampling of corrective actions to the CFM, ACA, and
corporate audits.” Another observation step stated: “List all internal/external
audits conducted this period.” These two observation steps required onsite
monitors to review the same audit documents. During the OIG audit of the Reeves
County contract prison, auditors were told that having these duplicative observation
steps was confusing to the monitors, with the result that the monitors did not fully
complete the steps. 75

       In our 2015 audit report on the Reeves County contract prison, we
recommmended that the BOP consider consolidating the two quality control
observation steps in the checklist into a single observation step, as well as consider
reviewing and updating guidance provided to PMB field staff to ensure the onsite
monitors provided accurate and complete information in their monthly checklists.
In response, the BOP combined the two repetitive observation steps into one
observation step on the checklist and drafted guidance to PMB field staff to ensure
that the checklist was accurate and complete. While the recommendation in the
2015 report did not ask the BOP to revise the whole checklist, the BOP chose to do

       75
            DOJ OIG, Audit of the Federal Bureau of Prisons Contract No. DJB1PC007, 30.



                                                       38
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 45 of 86



so. We believe that, although the BOP addressed the recommendation in the 2015
report by updating the checklist, it still should address some of the observation
steps that are vague, such as how monitors are supposed to analyze trends and
monitor inmate movement.

       The BOP Lacks a Regular, Substantive Review Process for the Oversight
       Checklist to Ensure that Observation Steps Verify Contract Compliance

       Although the checklist is one of the tools the PMB onsite staff uses to monitor
contractor compliance and performance, it is not substantively reviewed on a
regular basis to ensure that it is the most effective and efficient tool possible. We
found that the PMB does not ensure its observation steps represent the most
important activities that onsite monitors should observe to ensure contract
compliance. The PMB Administrator told us that the PMB reviews the operating
procedures annually and that the checklist is an attachment to those operating
procedures. However, the PFAs stated that revisions to the checklist usually occur
only in response to a significant incident. For example, one PFA said that in 2012
the PMB added an observation step to the checklist to require the onsite monitors
to review video recordings of SHUs in the aftermath of a suicide in one contract
prison. We found that the checklist was last updated in 2012 in response to this
and other incidents at contract prisons and has not been updated since then. 76 As
a result of the lack of regular, substantive review of the oversight checklist, the
BOP cannot be certain that the observation steps in its primary onsite monitoring
tool effectively verify contractor compliance.

       In response to the Reeves audit report, the BOP updated the checklist and
provided additional guidance to PMB field staff to ensure the checklist is filled out
accurately and completely. Additionally, in response to a working draft of this
report, the BOP stated that the regional PFA reviews the checklist monthly to
ensure the onsite monitors complete each observation step. When comments or
concerns arise, the PFA annotates such by the affected step. 77 PFAs present and
address appropriate information obtained from checklist during weekly PMB
Administrator meetings. While the BOP’s action is commendable, we believe that
the BOP should review the checklist regularly and proactively, rather than
reactively, such as in response to a significant incident, to determine whether the
observation steps need updating.




        76
           A PFA told us that the PFAs and BOP management planned to discuss whether the
contractors’ quality control programs and the BOP’s Quality Assurance Plan are doing what they want,
including whether the observation steps in the checklist and onsite monitor responses to the
observation steps are appropriate. The PMB planned to hold this discussion in December 2014 but
delayed the meeting so that it could consider the results of this review during that process.
       77
           The BOP provided the OIG with a copy of an annotated checklist. According to the BOP,
there is no policy or guidance regarding the reviewing and revising of the checklist. The updating of
the checklist is done on an as-needed basis.


                                                  39
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 46 of 86



        Onsite Monitors at the Contract Prisons We Visited Did Not Use the
        Monitoring Logs to Track Contractors’ Corrective Actions

       When the BOP identifies deficiencies in contractor performance through CFM
reviews or notices of concern (NOC), the contractor must submit a corrective action
plan to the onsite monitors. The PMB operating procedures require onsite monitors
to maintain monitoring logs to track and review the results of internal and external
audits required by each contract. We found that onsite monitors in the three
contract prisons we visited did not consistently use monitoring tools such as the
monitoring logs to document whether the contractor had successfully corrected
deficiencies identified by external audits.

       Additionally, the onsite monitors received the results of the contractors’
internal quality control audits but did not regularly document on the monitoring logs
whether the contractors had corrected those deficiencies. One onsite monitor told
us that he would take it as “gospel” if the contractor told him it had found and
corrected deficiencies during its monthly internal audits.

       Our 2015 report on the Reeves County contract prison found that onsite
monitors were not using monitoring logs to document their monitoring and
follow-up on the contractor’s corrective actions. We recommended that the BOP
take steps to ensure that PMB field staff at Reeves County document its follow-up
efforts to ensure that the contractor’s corrective actions are monitored and
addressed in a timely manner. In response to the OIG’s recommendations, the
BOP has incorporated the functions of the monitoring log into the checklist to
include an observation step for documenting follow-up efforts on corrective actions.
We believe that the BOP’s actions will help ensure the onsite staff tracks corrective
actions consistently.

Monitoring of Health Services for Contract Compliance Lacks Coordination among
BOP Staff Responsible for Health Services Oversight

         One major area of concern with the BOP’s monitoring of contract prison
facilities is whether inmates are receiving adequate medical care. Four separate
oversight activities regarding contract prison health services involve both medical
and nonmedical specialists. These oversight activities are: (1) ongoing PMB onsite
monitoring of contract compliance, including health services; (2) annual reviews by
the PMB’s HSS; (3) an annual CFM review, which includes a physician who
evaluates the health services operations; and (4) contract physician mortality
reviews of each contract prison inmate death when it occurs. 78 We found that
communication between staff responsible for these oversight activities is limited,
that they do not routinely share the results of the various reviews, and that no one
person or office reviews the monitoring results. Additionally, while the onsite
        78
            When an inmate dies in a contract prison, within 24 hours the contractor is required to
conduct a mortality review and submit to the BOP a written report that includes a clinical synopsis of
events leading up to the death. BOP policy then requires that a physician external to the BOP
independently review the contractor’s mortality review. The BOP’s mortality reviews are the
responsibility of the HSD.



                                                  40
        Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 47 of 86



monitors generally receive the results of the HSS and CFM reviews as well as the
results of individual mortality reviews performed by the BOP’s contract physician,
we found that there are no procedures for them to require corrective action from
the contractor when the BOP’s contract physician identifies deficiencies during an
individual mortality review. This resulted in deficiencies going uncorrected for
extended periods. Accordingly, we determined that the BOP is unable to effectively
identify problem areas among the contract prisons or contractors or to proactively
take action before a problem becomes acute or systemic.

       In order to ensure that inmates in contract facilities are getting appropriate
healthcare, it is vital that health services information be shared among the PMB’s
onsite monitors, the Program Review Division’s CFM physician, the PMB’s HSS, and
the BOP’s contract physician in the HSD. The PMB’s operating procedures state
that “PMB staff is encouraged to maintain an open dialog with CFM staff and provide
correspondence highlighting any problems or concerns.” However, we identified
instances in which health services information sharing was not occurring. For
example:

    •   The HSS shares responsibility for coordination and oversight of the delivery
        of health services in contract prisons and, among other duties, is responsible
        for providing professional guidance to contract prison medical staff and
        developing procedures that describe how medical care of inmates is
        assessed, evaluated, and documented. However, we found that at the time
        of our review the HSS responsible for overseeing the delivery of health
        services in all of the contract prisons did not have input into the development
        of the health services observation steps in the checklist used by the onsite
        monitors; was unfamiliar with the checklist; and did not receive monthly
        copies of completed checklists from the onsite monitors. 79

    •   The CFM physician and the BOP’s contract physician both review the
        contractor’s procedures and the circumstances surrounding inmate deaths at
        the contract prisons for the required mortality review. However, the CFM
        physician told the OIG that he is unsure whether the BOP’s contract physician
        reviews all of his reports and he has never seen any of her reports.

      Further regarding mortality reviews, we found that: (1) there are no
procedures or guidance for the onsite monitors to require corrective action from the
contractor when the BOP’s contract physician identifies deficiencies and (2) the
BOP’s CFM physician, instead of the BOP’s contract physician, was conducting the
contract prisons’ mortality reviews, which is inconsistent with the requirements in
the contract. According to the contract, the BOP must have an external physician
consultant to review all mortality records quarterly. The contract also states that, if

        79
             In response to a working draft of this report, the BOP informed us that when the PMB
revised the checklist following the OIG’s 2015 report on the Reeves County contract prison, the HHS
did provide input into the checklist revisions. The BOP further informed us that, “Any concerns
identified by oversight staff regarding health services from the checklist steps are often discussed by
field staff with the HSS and PFA to determine the level of non-compliance and what action(s) should
be taken. All future revisions to the health services component on the checklist will include the HSS.”



                                                  41
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 48 of 86



the external consultant (the BOP’s contract physician) recommends improvement
action, the contractor must address each recommendation and report any actions
taken to the BOP Medical Director within 90 days of receiving the
recommendations. When mortality reviews identified deficiencies, the reviewing
CFM physician did not provide the onsite monitors with guidance on what corrective
actions they should require from the contractor. 80 We found examples at both the
Eden Detention Center and the Rivers Correctional Institution where the reviewing
CFM physician had cited deficiencies, such as delayed or incomplete treatment, in
the contractors’ medical management or protocols surrounding an inmate death. In
one instance, when an inmate had trouble breathing, the contract prison medical
staff told him to place a sick call, which would put him on a list of inmates waiting
to be seen by medical personnel instead of being treated immediately. However,
after he died, the mortality reviews showing this deficiency gave the onsite
monitors no guidance on what steps to take to require corrective action. As a
result, contractor deficiencies went uncorrected and corrective actions were delayed
at both facilities. 81 Delaying corrective action increases the likelihood that
deficiencies identified in a mortality review could be repeated, thus putting other
inmates at risk. 82

       We believe that the communication among the PMB, the Program Review
Division, and the HSD needs to be improved, and that the roles of those responsible
for ensuring health services are provided to federal inmates housed at contract
prisons should be more clearly defined. Without proper information sharing and
coordination in the oversight of health services at the contract prisons, there is the
risk to inmates from healthcare deficiencies that may not be identified or addressed
in a timely fashion, as well as a significant potential for wasted resources such as
time and costs in the BOP’s duplication of efforts. The latter may also result in the
BOP paying for duplicate services or for services that are not actually provided. 83

      In response to a working draft of this report, the BOP stated that there is
ongoing communication between those responsible for determining whether

        80
          By contrast, when the CFM physician finds deficiencies related to inmate deaths during the
annual CFM review, the onsite monitors must require corrective action from the contractor.
        81
           An onsite monitor told us he had discussed the mortality review results with his supervisor,
a PFA; but they decided not to issue a NOC because it was the reviewing physician’s word against the
contractor staff physician’s and they did not have the medical expertise to judge between them.
Rather, they decided to wait until the next annual CFM review for a determination of whether to
require corrective action from the contractor.
        82
           In response to a working draft of this report, the PMB Administrator told us that since April
2015 the CFM physician is no longer conducting the mortality reviews and that the contract physician
is conducting all mortality reviews for both BOP institutions and contract prisons. The contract
physician now writes recommendations for deficiencies found during the mortality review, as required
by the statement of work. According to the BOP, the contract physician has conducted a total of six
mortality reviews since April 2015. Of the six reviews conducted, one contained a recommendation.
        83
            The Government Accountability Office (GAO) found that insufficient monitoring of corrective
actions in BOP institutions leads to repeated deficiencies and significant findings that weaken the
BOP’s opportunity to maximize cost savings in correctional services. GAO, Bureau of Prisons:
Information on Efforts and Potential Options to Save Costs, GAO-14-821 (September 2014) (accessed
July 28, 2016).



                                                   42
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 49 of 86



healthcare requirements are being met in the BOP’s contract prisons. The PMB
Assistant Administrator, Field Operations, supervises the HSS and ensures CFM
follow-up visits and quarterly reports are completed in a timely manner. The
Assistant Administrator also provides guidance regarding PMB policy and
operations, as well as administrative support, including travel and equipment
authorizations. In addition, the HSS communicates freely with the HSD regarding
any matters involving medical services at contract prisons. 84 The HSS reviews the
CFM reports and working papers generated by the CFM physician and CFM Health
Services Examiner. The HSS uses the CFM reports and working papers to focus the
scope of the CFM follow-up site visits. The CFM staff is available to clarify any
items in the CFM reports; however, according to the BOP, the need for clarification
has been minimal since the CFM reports have proven to be thorough and
unambiguous.




        84
           The BOP stated that the HSS has worked closely with several staff in the HSD, including the
Medical Director, Assistant Director, Senior Deputy Assistant Director, National Health Services
Administrator, Assistant National Health Services Administrator, Chief of Quality Management,
National Infection Control Consultant, Chief Social Worker, Chief Psychiatrist, Chief of Medical
Designations, Regional Medical Director, Regional Quality Managers, Regional Social Workers, and
Regional Counsel.


                                                 43
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 50 of 86




                CONCLUSION AND RECOMMENDATIONS

Conclusion

       The BOP’s mission is to protect society by confining federal offenders in
correctional facilities that are safe, humane, cost-efficient, and secure, and to
provide reentry programming to ensure their successful return to the community.
To carry out this mission, the BOP relies on contract prisons to house federal
inmates and help alleviate overcrowding at its own institutions. To ensure these
prisons house inmates in a safe and secure environment and that they comply with
their contracts, the BOP has developed a multilayered approach to monitoring
them.

       In a majority of the categories we examined, we found that contract prisons
incurred more safety and security incidents per capita than comparable BOP
institutions and that the BOP could improve its contract monitoring efforts in
several areas. Our analysis of data on safety and security indicators found that
contract prisons had more incidents per capita than BOP institutions in three-
quarters of the categories we examined. While the contract prisons had fewer
positive inmate drug tests and sexual misconduct allegations than BOP institutions,
they had more frequent incidents of contraband finds, assaults, uses of force,
lockdowns, guilty findings on inmate discipline charges, and selected categories of
grievances. Neither we nor the BOP know the extent to which demographic factors
play a role in these differences; but, in order to ensure that federal inmates are
housed in safe and secure facilities, the BOP should evaluate why contract prisons
had more safety and security incidents in these categories and identify possible
approaches for corrective action.

       The three contract prisons we visited were all cited for one or more safety
and security deficiencies during the review period. Because the contractors
corrected the deficiencies the BOP had found, the BOP determined that the prisons
were sufficiently compliant with the safety and security aspects of their contracts to
continue their contracts with them. However, the BOP still must improve its
oversight to ensure that federal inmates’ rights and needs are not placed at risk
when they are housed in contract prisons. We also found that contract prisons we
visited housed new inmates in Special Housing Units, inconsistent with American
Correctional Association standards and BOP policy. The OIG brought this to the
BOP’s attention, and the BOP immediately took corrective actions to address it.

       In addition to the current review, in April 2015, the OIG issued an audit
report on the Reeves County contract prison that included findings and
recommendations related to the BOP’s monitoring of all contract prisons.
Throughout this report, we note several corrective actions the BOP has taken to
improve its monitoring of contract prisons in response to the OIG’s 2015 audit
report, including in the areas of health and correctional services. We also note
several steps the BOP has taken in response to concerns identified in that report.
Commendable as these steps are, we identified in this review additional areas in the


                                          44
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 51 of 86



BOP’s monitoring of its contract prisons that could be improved. First, as a
monitoring tool to ensure compliance with BOP policy and contract requirements,
onsite monitors use the Large Secure Adult Contract Oversight Checklist (checklist)
of observation steps related to each operational area established in the contact.
However, the checklist does not address certain important policy and contract
requirements in the areas of health and correctional services. For health services,
the checklist does not include observation steps to verify that inmates receive a
number of basic medical services. Similarly, for correctional services, the checklist
does not include observation steps to address policy requirements related to some
of the contracts’ vital functions, such as providing an adequate security inspection
system. Deficiencies related to contract prisons’ security inspection systems could
jeopardize the safety and security of inmates and prison staff, and the BOP should
address them promptly.

       Finally, we found that the checklist contains vague observation steps, which
may cause confusion and may result in onsite monitors not fully completing the
observation steps. With more specific observation steps and clearer expectations
for how onsite monitors should document their observations, the BOP could better
ensure accurate and consistent monitoring of each contract prison. Moreover, the
BOP should review the checklist regularly and proactively, rather than reactively,
such as in response to a significant incident, to reflect the most important activities
for contract compliance and determine whether the observation steps need
updating.

Recommendations

      To ensure that the contract prisons are, and remain, a safe and secure place
for housing federal inmates, we recommend that the BOP:

1.    Convene a working group of BOP subject matter experts to evaluate why
      contract prisons had more safety and security incidents per capita than BOP
      institutions in a number of key indicators, and identify appropriate action, if
      necessary.

       To improve monitoring and oversight of BOP contract prisons, we recommend
that the BOP:

2.    Verify on a more frequent basis that inmates receive basic medical services
      such as initial medical exams and immunizations.

3.    Ensure that correctional services observation steps address vital functions
      related to the contract, including periodic validation of actual Correctional
      Officer staffing levels based on the approved staffing plan.

4.    Reevaluate the checklist and review it on a regular basis with input from
      subject matter experts to ensure that observation steps reflect the most
      important activities for contract compliance and that monitoring and
      documentation requirements and expectations are clear, including for
      observation steps requiring monitors to engage in trend analysis.

                                          45
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 52 of 86

                                                                                  APPENDIX 1


                     METHODOLOGY OF THE OIG REVIEW

        In this review, the OIG examined the BOP’s monitoring of its 14 private
contract prisons from FY 2011 through FY 2014. We also examined how the
contractors performed in selected areas related to inmate safety and security and
how the contract prisons compared to similar BOP institutions on those indicators.
Our fieldwork, from April 2014 through February 2015, included interviews, site
visits to three contract prisons, data analysis, and document reviews. The following
sections provide additional information about our methodology.

Interviews

       We interviewed 16 BOP officials and staff with roles in overseeing and
monitoring contract prisons, as well as an external medical consultant. From the
Correctional Programs Division’s Privatization Management Branch (PMB), we
interviewed the Administrator, an Assistant Administrator, two Intelligence
Specialists, a Disciplinary Hearing Officer Specialist, a Health Services Specialist,
and three Privatization Field Administrators. From the Program Review Division, we
interviewed a Medical Officer. We also interviewed the Chief of the Quality
Management Branch within the Health Services Division.

       During our site visits, we interviewed five PMB onsite monitors and one
Contracting Officer. The PMB briefed us on its role in managing and monitoring the
contract prisons. We also interviewed 34 contract prison staff, including Wardens,
Assistant Wardens, Chiefs of Security, intelligence staff, Special Housing Unit (SHU)
staff, Disciplinary Hearing Officers, grievance coordinators, unit managers,
counselors, case managers, compliance and quality assurance managers, and an
interpreter. Finally, we interviewed 28 contract prison inmates, including
10 housed in SHUs at the time of our interviews.

Site Visits

       We visited three contract prisons, one from each private contractor: Giles W.
Dalby Correctional Facility (Management and Training Corporation (MTC)), Eden
Detention Center (Corrections Corporation of America (CCA)), and Rivers
Correctional Institution (GEO Group (GEO)). We selected our site visits based on a
comparison of data analysis results from the 14 contract prisons for FY 2011
through FY 2013 (FY 2014 data was not yet available at the time of the site
selection analysis). We requested and received from the BOP data in eight
categories we considered indicators of prison safety and security:

   1. contraband,
   2. reports of incidents, 85

       85
           In this category we analyzed assaults by inmates on inmates, assaults by inmates on staff,
sexual assaults by inmates on staff, deaths, fights, cell fires, suicide attempts and self-mutilation
(combined), suicides, disruptive behavior, and uses of force.




                                                 46
        Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 53 of 86



   3.   lockdowns,
   4.   inmate discipline,
   5.   telephone monitoring,
   6.   grievances,
   7.   urinalysis drug testing, and
   8.   notices of concern (NOC).

We selected these categories of data to analyze as potential safety and security
indicators because they provided information on areas addressed by American
Correctional Association (ACA) standards on security and control, inmate rules and
discipline, and inmate rights. Additionally, these data were tracked by the contract
prisons.

       For each type of data, we calculated monthly or annual averages per capita,
then ranked the 14 contract prisons from the highest to lowest averages. Each
prison that fell in the highest three averages on a measure was assigned three,
two, or one points, respectively, for that measure based on whether it had the first,
second, or third highest average. Additionally, we weighted some data categories
that we deemed to be of greater significance for security by adding an additional
point to those already given by the rankings (that is, those categories received
four, three, or two points, respectively). 86 We then ranked each contract prison
based on how many points it received and selected the contract prisons that
received the most points from each of the three contractors for our site visits.

       During the site visits, we toured the contract prisons, including the SHUs;
interviewed staff and inmates; attended staff meetings; reviewed log books; and
observed the activities of staff and inmates. Below is a brief profile of each contract
prison at the time of our site visits.

Giles W. Dalby Correctional Facility (Dalby)

       MTC operated the Dalby Correctional Facility in Post, Texas. As of the end of
FY 2014, the prison housed an average of 1,800 inmates daily. The average age of
inmates at Dalby was 38, and its average sentence length was 59 months. The top
three inmate offenses at Dalby were drug trafficking (47 percent), immigration
(47 percent), and violence (3 percent). At the time of our review, the staff-to­
inmate ratio was 1:6 and the Correctional Officer ratio was 1:11. Dalby’s overall
staffing was at 92 percent; its Correctional Officer staffing was at 91 percent; and
its medical staffing was at 90 percent. Dalby provided specialized vocational
classes such as electrical trade, building trade, and computer-assisted drafting.
Dalby offered inmate programs that exceeded the minimum requirement of its
contract.




         86
            The weighted categories were contraband, selected types of incident reports, lockdowns,
discipline, selected types of grievances, positive drug tests, and NOCs.



                                                 47
       Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 54 of 86



Eden Detention Center (Eden)

       CCA operated the Eden Detention Center in Eden, Texas. As of the end of
FY 2014, the prison housed an average of 1,458 inmates daily. The average age of
inmates at Eden was 39, and its average sentence length was 67 months. The top
three inmate offenses at Eden were drug trafficking (48 percent), immigration
(46 percent), and violence (3 percent). At the time of our review, the staff-to­
inmate ratio was 1:6 and the Correctional Officer ratio was 1:9. Eden’s overall
staffing was at 89 percent; its Correctional Officer staffing was at 87 percent; and
its medical staffing was at 78 percent. Specialized inmate programs included
eyeglass repair, crocheting, and computer classes. Like Dalby, Eden offered inmate
programs that exceeded the minimum requirement of its contract.

Rivers Correctional Institution (Rivers)

       GEO operated the Rivers Correctional Institution in Winton, North Carolina.
As of the end of FY 2014, the prison housed an average of 1,414 inmates daily.
The average age of inmates at Rivers was 40, and its average sentence length was
86 months. The top three inmate offenses at Rivers were drug trafficking
(43 percent), immigration (18 percent), and violence (20 percent). At the time of
our review, the staff-to-inmate ratio was 1:4 and the Correctional Officer ratio was
1:9. Rivers’ overall staffing was at 96 percent; its Correctional Officer staffing was
at 94 percent; and its medical staffing was at 92 percent. Specialized inmate
programs included commercial driver’s license, building construction technology,
and computer applications. In addition, Rivers offered a work program whereby
inmates repaired used wheelchairs to be sent to people in need around the world.
Since Rivers housed inmates to be released and returned to the Washington, D.C.,
area, it also had reentry and drug abuse programs. Like Dalby and Eden, Rivers
offered inmate programs that exceeded the minimum requirement of its contract.

Data Analysis

       We analyzed security-related data from the 14 contract prisons and a select
group of 14 comparable BOP institutions to evaluate how the contract prisons
performed relative to the selected BOP institutions. The comparable BOP
institutions housed male inmates with the same security level (low), similar
population sizes, and similar geographical locations as the 14 contract prisons. 87
For our comparison, we used BOP institutions in the following locations:

   •   Allenwood (Pennsylvania),
   •   Bastrop (Texas),
   •   Beaumont (Texas),
   •   Big Spring (Texas),
   •   Butner (North Carolina),


       87
          Most of the contract prison inmates were criminal aliens, and many were serving time for
immigration offenses; most of the inmates in the BOP institutions were U.S. citizens.




                                                48
         Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 55 of 86



    •    Elkton (Ohio),
    •    Forrest City (Arkansas),
    •    La Tuna (Texas),
    •    Loretto (Pennsylvania),
    •    Oakdale (Louisiana),
    •    Seagoville (Texas),
    •    Terminal Island (California),
    •    Texarkana (Texas), and
    •    Yazoo City (Mississippi).

      To conduct our analysis, we requested from the BOP eight categories of data
from FY 2011 through FY 2014:

    1.   contraband,
    2.   reports of incidents, 88
    3.   lockdowns,
    4.   inmate discipline,
    5.   telephone monitoring,
    6.   grievances,
    7.   urinalysis drug testing, and
    8.   sexual misconduct.

We selected these categories of data to analyze as potential safety and security
indicators because they provided information on areas addressed by ACA standards
on security and control, inmate rules and discipline, and inmate rights, and because
these data were tracked by both the contract prisons and the BOP institutions.

       For the contract prisons, a primary source of data for monthly inmate
population snapshots, cell phone confiscations, reports of incidents, telephone
monitoring, and urinalysis drug testing was the PMB Special Investigative
Supervisor Monthly Tracking and Monitoring Report, which consolidated the
monthly intelligence reports the individual contract prisons submitted to the PMB.
The individual contract prisons provided data to the BOP on confiscations of
contraband drugs, tobacco, and weapons; lockdowns; and grievances. The BOP
provided information on BOP institutions and on inmate discipline in both BOP and
contract prisons. Its sources included SENTRY, TRUINTEL (for confiscations of
contraband drugs, tobacco, and weapons), and its annual Cell Phones Recovered
reports (for confiscations of contraband cell phones). The BOP’s Office of Internal
Affairs provided data on allegations of sexual misconduct by staff against inmates
for both the contract prisons and the BOP institutions.

      Since the contract prisons and BOP institutions had a range of inmate
population sizes that varied from month to month, we adjusted for these population

          88
             The specific types of reports of incidents we analyzed in this category included assaults by
inmates on inmates, assaults by inmates on staff, sexual assaults by inmates on staff, deaths, fights,
cell fires, suicide attempts and self-mutilation (combined), suicides, disruptive behavior, and uses of
force.




                                                   49
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 56 of 86



differences by calculating rates per capita where possible. As of September 2014,
the combined inmate population of the 14 contract prisons was 27,987 and the
combined population of the 14 BOP institutions was 22,562. In most cases we
calculated the average annual rate per capita, or, where monthly data was
available, the average monthly rate per capita. Since the per capita figures often
ranged from .001 to .00001, except where otherwise noted in the body of the
report, we give per capita rates per 10,000 inmates to present the numbers in an
accessible format. In some cases we also provided total numbers unadjusted for
population differences to give the reader additional perspective on the scope of the
data we analyzed.

       To perform the analysis, we calculated both summary and average monthly
or annual per capita figures for each prison, the aggregate for both contract prisons
and BOP institutions, and the same figures for all contract prisons by each of the
three contractors. We also compared the data analysis results between individual
contract prisons by examining how often each prison fell in the highest or lowest
three on each indicator. To calculate the averages per capita, we used monthly and
annual population snapshot data the BOP provided for each contract prison and BOP
institution. To calculate percentage differences between various indicators for our
comparisons between the contract prisons and BOP institutions, we used a standard
formula to divide the difference between the two numbers by their average. That
is, where the first value is x and the second value is y, we used the formula
[(x-y)/([x+y]/2)]*100. We present the results of the analysis in the color-coded
Table 8 in Appendix 7. In Table 8, we designate as “roughly equal” those indicators
where the average difference per 10,000 inmates times the number of months or
years comprised less than 3 percent of the total number of occurrences over the
4-year period.

Document Review

        We reviewed BOP and contractor documents, including the contracts
established between the BOP and each contractor, program statements, policy
documents, operating procedures, quality assurance plans, quality control plans,
monthly intelligence reports, personnel position descriptions, performance work
plans, contractor staffing plans, and Contractor Performance Assessment Reporting
System reports. We also reviewed BOP onsite contract monitoring documents
including monthly checklists, monthly performance meeting minutes, monthly logs,
annual and semiannual performance reports, contractor self-assessments, Contract
Facility Monitoring (CFM) reports, NOCs, letters of inquiry, and summaries of
corrective actions in response to CFM deficiencies and NOCs. From the contract
prisons, we reviewed sample reports of incidents, use-of-force after-action reports,
contractor internal audit reports, inmate grievances, grievance logs and grievance
summary reports, Disciplinary Hearing Officer reports, discipline logs, SHU reports,
SHU logs, intelligence meeting minutes, and institutional intelligence reports.
Finally, in the area of health services, we reviewed screenshots and tutorials from
electronic recordkeeping systems, mortality reviews for contract prison inmate
deaths, and CFM working papers.




                                         50
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 57 of 86

                                                                            APPENDIX 2


       CONTRACT PERFORMANCE REQUIREMENTS AND VITAL
                       FUNCTIONS

      Table 5 lists each contract requirement and the vital functions essential to
successful performance, summarizes the vital functions, and specifies the
percentage of total contract value attributable to each contract requirement.

                                          Table 5
                        Performance Requirements Summary
CONTRACT REQUIREMENT: ADMINISTRATION (Quality Control)                                 10%
Vital Function #1     The contractor's Quality Control Program serves to identify deficiencies
                      in the quality of services throughout the entire scope of the contract
                      and implements corrective action before the level of performance
                      becomes deficient.

CONTRACT REQUIREMENT: CORRECTIONAL PROGRAMS                                          10%
                      (Unit/Case Management, Grievance Procedures)
Vital Function #2     Inmates are appropriately classified and managed commensurate with
                      security and custody requirements to promote institution and public
                      safety.
Vital Function #3     Staff evaluates the needs of inmates and manages their program
                      participation.
Vital Function #4     Staff is accessible and communicates effectively with inmates to
                      promote positive institutional adjustment.
Vital Function #5     A program for inmate grievances exists, which provides for the
                      expression and resolution of inmate problems.

CONTRACT REQUIREMENT: CORRECTIONAL SERVICES                                             20%
                      (Security/Control/Inmate Accountability/
                      Computer Security and Information Systems)
Vital Function #6     A safe and secure environment is provided for staff and inmates
                      through effective communication of operational concerns. This
                      includes verbal and written instructions, post orders, institution
                      supplements, information dissemination, training, and crisis
                      prevention.
Vital Function #7     Intelligence information related to security concerns is gathered for
                      dissemination to appropriate contract and BOP staff.
Vital Function #8     An adequate security inspection system is provided to meet the needs
                      of the institution.
Vital Function #9     An adequate level of emergency readiness is maintained to respond to
                      institution emergencies.
Vital Function #10    Appropriate operational and security requirements applicable to all
                      computer and information systems are maintained.

CONTRACT REQUIREMENT: FOOD SERVICE                                                     15%
Vital Function #11    Policy, procedures, and practices are in place for a safe, secure, and
                      sanitary environment.
Vital Function #12    Meals are nutritionally adequate, properly prepared, and attractively
                      served.
Vital Function #13    Policy, procedures, and essential resources are identified, developed,
                      and managed to meet the operational needs of the Food Service
                      Program.




                                             51
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 58 of 86



                                     Table 5 (Cont’d)
CONTRACT REQUIREMENT: HEALTH SERVICES                                                  15%
Vital Function #14    Open access to healthcare is provided for all inmates in an
                      environment that is safe and secure.
Vital Function #15    Quality healthcare is provided utilizing qualified personnel and
                      resources in accordance with applicable standards.
Vital Function #16    Health information data is recorded accurately, legibly, in a timely
                      manner and maintained in accordance with applicable BOP policy.
Vital Function #17    All inmates are screened for mental health, substance abuse, and
                      other behavioral problems and receive appropriate intervention,
                      treatment, and programs to promote a healthy, safe, and secure
                      environment.

CONTRACT REQUIREMENT: HUMAN RESOURCES                                                      10%
Vital Function #18    Adequate staffing levels are maintained.
Vital Function #19           Staff resources are properly administered and managed.
Vital Function #20           All resources are managed to ensure training requirements and needs
                             are provided.

CONTRACT REQUIREMENT: INMATE SERVICES                                                   15%
                      (Commissary/Laundry/Telephone/Trust Fund)
Vital Function #21    Inmates are provided the privilege of an inmate telephone system and
                      obtaining merchandise through the operation of a commissary.
                      Effective security measures are in place to prevent misuse of the
                      telephone system.
Vital Function #22    Inmate funds and property are properly maintained and accounted for
                      during incarceration.
Vital Function #23    Clothing, linens, toiletries, and laundry services are provided to
                      inmates.

                             (Education and Recreation Programs)
Vital Function #24           The needs of the inmate population are evaluated and General
                             Educational Development, English as a Second Language, and
                             recreational programs are provided. Programs are accessible for the
                             inmate population, and program availability is communicated.

                             (Mail/Receiving and Discharge/Records)
Vital Function #25           The institution provides inmate mail services, which include timely
                             processing and accountability of funds, special mail, and general
                             correspondence. Special care is given to the detection of contraband
                             and prohibited acts.
Vital Function #26           Inmates are lawfully committed and processed in a safe and secure
                             environment, with emphasis on the detection and elimination of
                             contraband from their persons and property.
Vital Function #27           The appropriate execution, processing, and verification of documents
                             are performed to ensure the accurate and timely release of inmates.

                             (Religious Services)
Vital Function #28           Impartial religious leadership is provided through resources and
                             programs to accommodate the free exercise of religion and diverse
                             needs of inmates.

 CONTRACT REQUIREMENT: SAFETY AND ENVIRONMENTAL                                        5%
                       HEALTH/FACILITIES
 Vital Function #29    All facilities are safely operated and maintained in accordance with
                       applicable laws, codes, and regulations.
Source: BOP


                                              52
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 59 of 86

                                                                                   APPENDIX 3


  LARGE SECURE ADULT CONTRACT OVERSIGHT CHECKLIST
   OBSERVATION STEPS IN CORRECTIONAL AND HEALTH
                      SERVICES

                                              Table 6
       Observation Steps in Correctional Services and Health Services

No.                         Sample Correctional Services Observation Steps

       Observe to determine if the contractor is providing perimeter security in accordance with the
(1)
       contract.
       Observe SHU [special housing unit] procedures during all three shifts and compare
(2)    observations to contractor policy, practices, procedures, i.e., movement of inmate in
       appropriate restraints, property allowances, security practices, and visits by required staff.
       The contractor is responsible for the movement of inmates within a 400-mile radius of the
       contract facility. Observe actual process of inmate movement to ensure procedures are in
(3)    accordance with contractual and policy requirements. Examples of inmate/ transportation
       include, but are not limited to, outside medical care, funeral and bedside trips, transfer or
       movement to/from other government facilities, and airlift sites.
       Observe vehicle sally port operations to determine if they are consistent with the
(4)
       contractor’s policy and procedure manual.
       Observe contractor’s procedures for processing incoming packages and boxes to ensure they
(5)
       are in accordance with local policy.

No.                               All Health Services Observation Steps

(1)    Observe access to health records and verify that access is controlled by the health authority.

       In the event of an inmate death:
           A. Did the contractor immediately notified BOP and submitted a written report within
                24 hours,
           B. Did the contractor obtained fingerprints of the deceased (right thumb or right index
                and dated & signed the fingerprint card and hand delivered the fingerprint card to the
                COR.
           C.   If death is due to violence, accident surrounded by unusual or questionable
(2)             circumstances, or is sudden and the deceased has not been under immediate medical
                supervision did the contractor notify the coroner of the local jurisdiction to request
                review of the case, and if necessary, examination of the body.
          D.    Review contractor’s records to determine if the deceased inmate’s property was
                inventoried & forwarded to the designated family member, the nearest of kin, or the
                Consular Officer of the inmate’s country of legal residence.
       Note: SSIM shall track the timely submission of the contractor’s mortality review
       and follow up to ensure a response is received from Health Services Division.
       Review any allegations of sexual abuse/assault to ensure the procedures followed were in
(3)    accordance with the BOP program statement. (Reported via 583, Sentry assignments
       keyed, follow ups conducted timely, etc)




                                                  53
        Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 60 of 86




                                        Table 6 (Cont’d)

 No.                         All Health Services Observation Steps (Cont’d)

         Observe inmates housed in observation cells or cells in medical and determine if the:
            A. Logs are maintained in accordance with contractor’s policy?
  (4)       B. Inmates are receiving services in a timely manner (i.e., food service, hospital
               rounds, etc.)?
            C. Inmates on suicide watch are supervised in accordance with local procedures?
         Observe Health Services staff interactions with inmates to determine if inmates are being
  (5)
         afforded confidentiality, supervision in medical, etc.

  (6)    Check bio-hazard procedures to ensure they are in accordance with contractor’s policy.

         Run a Chronic Care roster (SMDG eq N***/Column #4 SELD, #5 ARSD/Seq 4) Determine if
  (7)
         contractor is current with follow up care and appointments – any dates are past due.
Note: At the time of our review, the complete checklist contained nearly 70 observation steps in
8 categories, including the correctional services and health services steps listed here. The BOP
revised some of the observation steps in the checklist in response to the 2015 OIG audit on the
Reeves County contract prison. The red text above reflects some of the BOP’s revisions.
Source: BOP




                                                 54
 Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 61 of 86

                                                                                   APPENDIX 4


THE OIG’S MEMORANDUM TO THE BOP ON THE HOUSING OF
       NEW INMATES IN SPECIAL HOUSING UNITS



                                                Offic~   of. he Inspec ... C,cncrn l




   July 28, 2014

   M~"'URANDUM       FOR THI!: DI!:PUTY ATTORNEY GENERAL.

                          CHA RL.ES E. SAMUELS, JR.
                          DIRECTOR
                          FEDERAL. B~:rJ5' F PRI SONS


                       ~&E'i:1.~~
                          INSPECTOR GENERAL.

   SUBJECT:               Hous.ng of New Inmat~s in BOP Contract Institutions'
                          Special Housjm! Units for Extended Penods


         In course: of the ongomg rev;!:,,' b)" the Office of the Inspector General
   [OluJ of the ~UP's man~ment of its private prison contracts, DIG stafT
   recently visited two pnvate contraci facilities. During those vIsits, the OtG
   learned that both facllities ...-ere regularly housing newly receIVed genen.[
   population inmates in Special Housing Units due to spaCe limitations in the
   genera l population. We further learned that these inmates are kept in Spec.al
   Housing Units for extended periods of time until beds are available in the
   genera l population.

         On July 8, 201 4 , a n OIG review team visited the Giles W. Dalby
   Correctional Facility [Dalby) in Post , Texas. We found that aU new inmates are
   placed directly m AdmInistrative Segregation in the Special Housing Unit for an
   average of 20 days, pendin5 ,lvlI.ilable bed space in the general population.

          On J uly 14, 20 14, our reviev.' team visited the E:;den Correcl.Jona!
   Inslltution lE:;den) in Eden, Texas , lind learned from institution starr that the
   same practice was occurring !.here. As of July 10, 20 \4, T, u( \ 00 inmate," in
   the Special HOUSIng Umt were new inmates awaiting a bed in the general
   populalJOn. According [Q the Warden, new inmates at Eden spend an average
   of25 days in the Special Housing Unit waiting for beds in the general
   populauon.

          Institution management and staff at both Dalby and Eden told us that
   l hesc flCW inm(ltCs did no! ~ngage in any condu ct th"t warranted t heir
   placement in lhe Special Housi n g Unit. Th us, even though these new inmates
   have not been determmC<t to pose a t h reat to themselves, other inmates, or to




                                          55
 Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 62 of 86




th~ security of th~ institution, they are subject to the same security measures
as inmates who have been assigned to Administrative Segregation for specific,
security-related reasOns. These security measures include limiting telephone
calls and all program se rvic es available in the general population due to the
restrictive physical design and location of a segregation unit .

       According to institution management and BOP staff, the private contract
institutions are housing new inmates in the Special Housing Units because
both the BOP and its contractors have interpreted language in their contracts
as permitting Special Housing Unit beds to be counted as part of the general
population bed count, rather than as a separate category. Moreover, Eden's
Statement of Work within the contract states, "The contractor d oes not have a
right of refusal and shall accept all designations from the BOP,"1 We have been
told that the BOP sends n ew inmates to Eden because they appear to have
available beds even though they are actually in a Special Housi ng Unit, and the
contract institution cannot refuse to accept th ese new inmates.

      While this practic~ may not be a violation of the BOP contract, Wardens
at both Dalby and Eden told us that it is not good co rrectional practice.
Moreover, the American Correctiona l Association (ACA), which must accredit
contract institutions, states that special management units such as Special
Housing Units are appropriate for "inmates who threaten the secure and
orderly management of the institution"2 The ACA does not recognize the use
of Administrative Segregation to house new ge neral population inmates du e to
a lack of bed space in the general population.'

      We are providing this information to the De partment and BOP leadership
so that it can consider whether to undertake corrective action while ou r review
is ongoing. Pl ease advise us within 60 days of the date of this me morandum of
any actions the Departme nt has taken or intends to take regarding the issues
discussed in this memorandum. If you have any questions or would li ke to



      , Contract facilit ie. operate ~ccord;ng to a Statome nt of Work or " Performance Work
Statement that ou tl ines the requi rement . for operating un de r the contract,

       , Srandard3 for Adult eo,.,....,tionallrutitution.<, 4'" edition. Ame r ica n Correctiona l
Asoocia tion (July 1,20(3), p_ 6 9 _

          , AC" Standard 4 _4249 .. ate • . "When segregation uni .. exi . t. written policy and
procedure govern their operation for th e supervi.ion of inmate. under admin istrative
.eST. .... lion, protective eu,to<Iy. a nd disciplinary detention, · The AC," d e.cribe • • e gregation as
encompas.ing " .. dmini. trative segregation. protective cu.tody, a nd disciplinary d e tention ." It
define. administrative . egregation as a 'peCi ~J unit where inmate. are placo:d becau.., their
· continued pre.e nce in the gene .... l population po " ' " .. rious threat to life. liberty, ..,If, sUlff.
Or other inmate • . or to t he security or orderly !"\tnning of the institution.·


                                                     2



                                                   56
  Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 63 of 86




discuss the information in the memorandum, please contact me at (202) 5\4-
3435.

e<::   Carla Wilson
       Chief of Staff
       Federal Bureau of Prisons

       Sara M. Revell
       Assistant Direetor
       Program Review Division
       Federal Bureau of Prisons

       Paul t..yer
       Deputy Anistant Direetor
       Program Review Division
       Federal Bureau of Prisons

       Joe Pecoraio
       Deputy Adrninistnltor
       External Auditing Branch, Program Review Division
       Federal Burea u of Prisons

       Richard P. Theis
       Assistant Direetor, Audit Liaison Group
       Internal Re-vicw and Evalua.tion Ofroee
       Justice MaJlaiement Division




                                         3


                                       57
 Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 64 of 86

                                                                                           APPENDIX 5


THE BOP’S RESPONSE TO THE OIG’S MEMORANDUM ON THE
 HOUSING OF NEW INMATES IN SPECIAL HOUSING UNITS




                                                       ..,.
                                                       ~
                                                              , he "'.'_"




  MEMOAANOOM f'OR    ~lCHAEL       E . HOIlOW!U
                      IN8P~~ GE~~RA~




                     ,~~"
                      ,i"~c
                      r.du
                              0<
                                              b
                                   Bu r uu Df Pr ioon.

  SUB J ~GT ,
                                    to the Ot':','::":".:':,':,:::r::':::



                                                                            .... t t u ' ·uy
                                                                            I oU""ing
                                                   t . ' . n to ...... ....d         ""«~c.




  Tho hc,litl . . "'u."~V<1 1n your l e tter. 'pecificdly ,
  Gil . . W_ o..lhy (o r r.cc i = l Fo Gi lity and ~den Cetention C~nC. r.
  ho~ . . . . n y in-.. t • • • erv i n\! . he"t •• ntone . . . nd thu • • r e ..a ny
  1ruo.ot • • tra",!o!ri"~ in " no out dally _ 1 have voriflotd th.1lt n.~
  """",iuI<t o U ~."     oH@n placlMl         in  the Sp echl ~cu .; "g W."               ISlml
  tor • • h~<1. pu l <X1 i ....&di otdy upo~ 4«'->109 at                    the pr1..on
                                                                                   Itho
  ~'dy J.~ """ .o~"~lly ~i~ not cKcood'S "'yO ).

  ~ll   iOI>Ot . . h . v. ~ u n 'OlrlOvOod frOll! SHU in the H prjv.u pruon.
  other    than tho ..    whO _<e $"" l~ C~ to ddotin1otrative deUlO tlon ~<
  dbe i pliM'Y oe,reg otion.            r~ue '"""CU 0<0 now ~ o~,ed in a
  gen ~ <a l popul.t1on .nvi<o~_nt .           Mouov o< , ~ e have o<cppo<i o ll
  ""v@... ~ t into H. priv.tu i f ."",h "OVU@nt ~ocld h ~ v~ a,ult ~ d
  1n pl,ee""'nt In SHU , Kine or n . " contucts ~ere in




                                                  58
   Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 65 of 86




compliance pr io r to yO"' l n t u _nd on "'~g~>t I , 2014: th o
' ....... Inlnq flv. contracts we,e unllatudly nDdllied to oddzus
thl ~ 1~~~e.       nn~lly, 011 H cO"U.ct • • ~ now '0 co"",l u oce aM
p<ohlblt SHU phc~ ... "t tor lr.-teo ",,1. .. the'. to • n . . ~ ond •
policy ~ •• d <e •• on to ~ou.e th.m In .~lnl.t<~'I~. ~ . t . ntion or
diaclpllnary ae9' . ~.tlon.


ond a Contnctin~ (lffic. r             u.
A Senior Secure In>ti<ution Mana",,< , a "~=, ~ Onr.i.ht Monito<,
                                      on_. i c . a C . . ch print. h d lity
ond will ensure cont <oct conpll~nco ~y conducti ng ad_hoc,
.y~t .... tlc , ud OthH ruiew. 01 on-.ite ope<atlon. , e~p"ci .ll y
<e9 . . din~ th. p . . ".~rt, o' ''''''',. . J.n o~u .

I ." """,fi"".,~ ~h . . e    nu."r~ o ~ill  o<!du .. the COnc u n8 ncted in
your oorrespondanc • .        I f yo" <oqui<o o dditional I nfor .... tlc" ,
pl~a . e contact ~ ot        (;I ~,I   J01 - ~" ".



CC '   J"mu M. Col .
       Deputy ~< to" n . y   ~n.r ~ i




                                            59
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 66 of 86

                                                                                     APPENDIX 6


   COMPARISON OF SECURITY INDICATORS AMONG
                CONTRACTORS
                                           Table 7
      Comparison of Security Indicators among Contractors
                      FY 2011 – FY 2014

                                             KEY

                          The Corrections Corporation of America’s (CCA)
                          contract prisons had a higher rate on this indicator
                Red
                          (or, for telephone monitoring and drug testing, a
                          lower average percentage).

                          The GEO Group's (GEO) contract prisons had a
                          higher rate on this indicator (or, for telephone
               Purple
                          monitoring and drug testing, a lower average
                          percentage).

                          The Management and Training Corporation’s (MTC)
                          contract prisons had a higher rate on this indicator
               Blue
                          (or, for telephone monitoring and drug testing, a
                          lower average percentage).



                                                              CONTRACTOR

                                                  CCA                GEO                 MTC
           INDICATOR
                                            Adams County,    Big Springs, D. Ray
                                             Cibola, Eden,   James, Moshannon         Dalby, Taft,
                                           McRae, Northeast Valley, Reeves I &          Willacy
                                                 Ohio       II, Reeves III, Rivers

                                          Contraband

                       Annual Average
 Cell Phones          Confiscations per              314.6                 462.1               31.3
                      10,000 Inmates
                      Monthly Average
   Drugs              Confiscations per                 1.4                  2.4                1.3
                      10,000 Inmates
                      Monthly Average
  Weapons             Confiscations per                 2.3                   3.2               5.0
                      10,000 Inmates
                      Monthly Average
  Tobacco             Confiscations per                 0.8                  4.8                0.7
                      10,000 Inmates




                                             60
  Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 67 of 86



                                   Table 7 (Cont’d)

                                                               CONTRACTOR

                                                  CCA                GEO                MTC
                INDICATOR
                                            Adams County,    Big Springs, D. Ray
                                             Cibola, Eden,   James, Moshannon        Dalby, Taft,
                                           McRae, Northeast Valley, Reeves I &         Willacy
                                                 Ohio       II, Reeves III, Rivers

                                   Reports of Incidents

Assaults by Inmates  Monthly Average
                                                         4.1                  3.6              1.5
    on Inmates      per 10,000 Inmates

Assaults by Inmates  Monthly Average
                                                         3.7                 6.0               1.3
      on Staff      per 10,000 Inmates

 Sexual Assaults by    Monthly Average
                                                        0.15                0.07              0.11
  Inmates on Staff    per 10,000 Inmates

                       Monthly Average
      Deaths                                             0.3                  0.4              0.5
                      per 10,000 Inmates

                       Monthly Average
       Fights                                            5.4                  3.7              1.7
                      per 10,000 Inmates

                       Monthly Average
   Setting a Fire                                        0.1                 0.2               0.1
                      per 10,000 Inmates

Suicide Attempts and Monthly Average
                                                         1.1                  1.0              0.5
   Self-mutilation  per 10,000 Inmates

                       Monthly Average
      Suicides                                       0.055                 0.000           0.064
                      per 10,000 Inmates

                       Monthly Average
Disruptive Behavior                                      1.0                 3.1               0.5
                      per 10,000 Inmates

    Uses of Force
                       Monthly Average
  (Immediate and                                         4.3                 5.9               1.8
                      per 10,000 Inmates
     Calculated)

                                          Lockdowns

  Full and Partial
                       Total per Prison                  7.6                 9.5                    2
    Lockdowns




                                             61
  Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 68 of 86



                                   Table 7 (Cont’d)

                                                                 CONTRACTOR

                                                    CCA                GEO                MTC
              INDICATOR
                                              Adams County,    Big Springs, D. Ray
                                               Cibola, Eden,   James, Moshannon        Dalby, Taft,
                                             McRae, Northeast Valley, Reeves I &         Willacy
                                                   Ohio       II, Reeves III, Rivers

                                            Discipline

 Guilty Findings on
 Serious (100- and
                       Monthly Average
     200-Level)                                           70.7                92.1              60.2
                      per 10,000 Inmates
Disciplinary Incident
  Report Charges

                                  Telephone Monitoring

                       Monthly Average
Inmate Phone Calls
                      Percentage of Calls                 8.7%               7.6%             5.8%
    Monitored
                          Monitored

                                         Grievances

                       Monthly Average
  All Grievances        Submitted per                     48.6                74.4           111.5
                       10,000 Inmates

   Grievances in       Monthly Average
Selected Safety and     Submitted per                     18.4                28.2             65.6
Security Categories    10,000 Inmates

                       Monthly Average
 Complaints about
                        Submitted per                      7.1                  9.6            30.3
      Staff
                       10,000 Inmates

                       Monthly Average
   Conditions of
                        Submitted per                      0.2                  1.8              3.2
   Confinement
                       10,000 Inmates

                       Monthly Average
       Food             Submitted per                      1.0                  1.9              4.5
                       10,000 Inmates

                       Monthly Average
   Institutional
                        Submitted per                      0.0                  0.9              3.6
    Operations
                       10,000 Inmates

                       Monthly Average
Medical and Dental
                        Submitted per                      9.6                13.9             23.5
   Grievances
                       10,000 Inmates




                                               62
   Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 69 of 86



                                    Table 7 (Cont’d)

                                                                  CONTRACTOR

                                                     CCA                GEO                MTC
               INDICATOR
                                               Adams County,    Big Springs, D. Ray
                                                Cibola, Eden,   James, Moshannon        Dalby, Taft,
                                              McRae, Northeast Valley, Reeves I &         Willacy
                                                    Ohio       II, Reeves III, Rivers

                                    Grievances (Cont’d)

                         Monthly Average
 Safety and Security      Submitted per                    0.5                 0.04               0.0
                         10,000 Inmates

                         Monthly Average
 Special Housing Unit     Submitted per                    0.03                 0.1               0.5
                         10,000 Inmates

                                             Urinalysis


    Percentage of        Monthly Average
                                                            7.5                 7.0               6.4
   Inmates Tested       Percentage Tested


                         Monthly Average
 Positive Drug Tests                                        2.0                 2.3               1.6
                        per 10,000 Inmates


                                     Sexual Misconduct

 Allegations of Staff
                        Annual Average per
 Sexual Misconduct                                          7.3                10.3               7.7
                         10,000 Inmates
  against Inmates

  Guilty Findings on
 Disciplinary Incident
                       Annual Average per
  Charges of Inmate                                        10.4                24.3              11.7
                        10,000 Inmates
  Sexual Misconduct
   against Inmates
Source: OIG analysis of BOP and contractor data




                                                63
  Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 70 of 86

                                                                            APPENDIX 7

COMPARISON OF SECURITY INDICATORS BETWEEN CONTRACT
           PRISONS AND BOP INSTITUTIONS
                                         Table 8
                  Comparison of Security Indicators between
                    Contract Prisons and BOP Institutions
                             FY 2011 – FY 2014

                                             KEY

                              Contract prisons had a higher rate on this
                   Purple     indicator (or, for telephone monitoring and
                              drug testing, a lower average percentage).

                              BOP institutions had a higher rate on this
                    Blue      indicator (or, for telephone monitoring and
                              drug testing, a lower average percentage).

                              Contract prisons and BOP institutions were
                              roughly equal on this indicator. (See
                   Green
                              Appendix 1 for a further explanation of our
                              criteria for determining this.)



                                                        CONTRACT                BOP
                  INDICATOR
                                                         PRISONS            INSTITUTIONS

                                        Contraband

                              4-year Total                         4,849              400

    Cell Phones              Annual Average
                            Confiscations per                     317.1               38.3
                            10,000 Inmates

                              4-year Total                           220              330

      Drugs                 Monthly Average
                            Confiscations per                        1.8              3.0
                            10,000 Inmates

                              4-year Total                           397              214

     Tobacco                Monthly Average
                            Confiscations per                        2.5               1.9
                            10,000 Inmates

                              4-year Total                           418              206

     Weapons                Monthly Average
                            Confiscations per                        3.2               1.8
                            10,000 Inmates




                                             64
   Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 71 of 86



                                     Table 8 (Cont’d)

                                                       CONTRACT             BOP
                     INDICATOR
                                                        PRISONS         INSTITUTIONS

                                     Reports of Incidents

                                 4-year Total                     423             289
Assaults by Inmates on
       Inmates             Monthly Average per
                                                                  3.3              2.5
                             10,000 Inmates

                                 4-year Total                     526             184
Assaults by Inmates on
         Staff             Monthly Average per
                                                                  4.2              1.6
                             10,000 Inmates

                                 4-year Total                     13                   2
  Sexual Assaults by
   Inmates on Staff        Monthly Average per
                                                                  0.1             0.02
                             10,000 Inmates

                                 4-year Total                     54              127
       Deaths
                           Monthly Average per
                                                                  0.4             1.2
                             10,000 Inmates

                                 4-year Total                     459             465
        Fights
                           Monthly Average per
                                                                  3.9             4.0
                             10,000 Inmates

                                 4-year Total                     20                   5
    Setting a Fire
                           Monthly Average per
                                                                  0.1             0.04
                             10,000 Inmates

                                 4-year Total                     125              89
Suicide Attempts and
   Self-Mutilation         Monthly Average per
                                                                  0.9             0.8
                             10,000 Inmates

                                 4-year Total                       4                  4
       Suicides
                           Monthly Average per
                                                              0.03               0.03
                             10,000 Inmates

                                 4-year Total                     256             274
 Disruptive Behavior
                           Monthly Average per
                                                                  1.8             2.4
                             10,000 Inmates

     Uses of Force               4-year Total                     548             455
   (Immediate and
                           Monthly Average per
      Calculated)                                                 4.5              3.8
                             10,000 Inmates




                                                65
   Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 72 of 86



                                    Table 8 (Cont’d)

                                                      CONTRACT              BOP
                    INDICATOR
                                                       PRISONS          INSTITUTIONS

                                         Lockdowns

                                4-year Total                     101               11
    Full and Partial
      Lockdowns            Number of Facilities
                                                                  12                   6
                            with Lockdowns

                                      Inmate Discipline

  Guilty Findings on
Serious (100- and 200­          4-year Total                10,089               7,439
  Level) Disciplinary
    Incident Report       Monthly Average per
                                                             77.9                 64.7
        Charges             10,000 Inmates

                                   Telephone Monitoring

                            Monthly Average
 Inmate Phone Calls
                           Percentage of Calls               7.6%               21.1%
     Monitored
                               Monitored

                                         Grievances

                                4-year Total                 8,756              14,098

                            Monthly Average
    All Grievances        Submitted per 10,000                   72.6           121.5
                                Inmates

                            Percent Granted                  8.1%                5.2%

                                4-year Total                 3,969               2,883
Grievances in Selected
 Safety and Security        Monthly Average
      Categories          Submitted per 10,000               32.2                 25.3
                                Inmates

                                4-year Total                 1,538                719

Complaints about Staff      Monthly Average
                          Submitted per 10,000               12.9                  6.2
                                Inmates

                                4-year Total                     161              134
    Conditions of
                            Monthly Average
    Confinement
                          Submitted per 10,000                   1.5               1.2
                                Inmates

                                4-year Total                     247              133

         Food               Monthly Average
                          Submitted per 10,000                   2.1               1.2
                                Inmates




                                               66
    Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 73 of 86



                                    Table 8 (Cont’d)

                                                      CONTRACT              BOP
                    INDICATOR
                                                       PRISONS          INSTITUTIONS

                                    Grievances (Cont’d)

                                4-year Total                     171               20

Institutional Operations     Monthly Average
                           Submitted per 10,000                  1.1               0.2
                                 Inmates

                                4-year Total                 1,800               1,609

   Medical and Dental        Monthly Average
                           Submitted per 10,000              14.3                14.1
                                 Inmates

                                4-year Total                      25              N/A
   Safety and Security
                             Monthly Average
 (Contract Prisons Only)
                           Submitted per 10,000                  0.2              N/A
                                 Inmates

                                4-year Total                     N/A                   9
Sexual Abuse or Assault
                             Monthly Average
(BOP Institutions Only)
                           Submitted per 10,000                  N/A             0.07
                                 Inmates

                                4-year Total                      27              259

  Special Housing Unit       Monthly Average
                           Submitted per 10,000                   0.2             2.4
                                 Inmates

                                    Urinalysis Drug Tests

 Percentage of Inmates
                             Monthly Average                     7.1               8.1
        Tested

                                4-year Total                     263              376
   Positive Drug Tests
                           Monthly Average per
                                                                  2.1             3.4
                             10,000 Inmates

                                     Sexual Misconduct

   Guilty Findings on
  Disciplinary Incident         4-year Total                     156              175
   Charges of Inmate
   Sexual Misconduct        Annual Average per
    against Inmates                                              16.6            18.1
                             10,000 Inmates

   Allegations of Staff         4-year Total                      97              139
   Sexual Misconduct
                            Annual Average per
    against Inmates                                               8.7            14.5
                             10,000 Inmates
Source: OIG analysis of BOP and contractor data




                                               67
   Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 74 of 86

                                                                                     APPENDIX 8


                THE BOP’S RESPONSE TO THE DRAFT REPORT

                                                  u.s. Department of Justice
                                                  Federal BureHu of Priso ns




Office oj Iht' IJire,'Ior                         \\III\·/rilll:/(III. D. C. 20534


                                                  July 25 , 2016




MEMORANDUM FOR NINA S. PELLETIER
               ASSISTANT INSPECTOR GENERAL
               OFFICE OF INSPECTOR GENERAL
               EVALUATION AND INSPECTIONS DIVISION




FROM :                      Thomas R. Kane, Acting Director

SUBJECT :                   Response to the Office of Inspector General's (O I G)
                            DRAFT Report : OIG Review of the Federal Bureau o f
                            Prisons' Monitoring of Contract Prisons, Assignment
                            Number A- 2014-003

The Bureau of Prisons (BOP ) appreciates the opportunity to respond
to the open recommendations from the draft report entitled DIG Review
of the Federal Bureau of Prisons' Monitoring of Contract Prisons.
However, we continue to caution against drawing comparisons of
contract prisons to BOP operated facilities as the different nature
of the inmate populations and programs offered in each facility limit
such comparisons.    Despite this c aution , the BOP agrees with th e
recommendatio n s as noted below.

Recommendati.ons

Recommendation 1.   Convene a working group of BOP subject matter
experts to evaluate why contract prisons had more safety and securi t y
incidents per capita than BOP institutions in a number of key
indicators , and identify appropriate action , if necessary.



                                             68
  Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 75 of 86




Response : The BOP agrees with this recommendation .     A core group
of subject matter e xp erts will be selected to evaluate the rate of
safety and secu rity incidents per capita within the private contract
facilities compared to other BOP institutions, and to determine
appropriate action , if necessary .

Recommendation 2 .  Verify on a more frequent basis that inmates
receive basic medical services such as initial medical exams and
irrunu n izations .

Response : The BOP agrees with this recommendation . Guidance will
be drafted regarding procedures to e n sure Health Systems Specialists
verify medical services are provided to i nmates on a more frequent
basis than bi-annually.

Recommendation 3.   Ensure correctional services observation steps
address vital functions related to the contract , including periodic
v alidation of actual Correctional Of f icer staffing levels based on
the approved staffi n g plan .

Response : Th e BOP agrees with this recomme n datio n . Gu idance will
be drafted regarding procedures to ens u re periodic validation of
actual correctional officer staffing levels based on the approved
staffi n g pla n, to determine whether the contractor is meeting the
required staffing levels.

Recommendation 4 .   Reevaluate the checklist a n d review it on a
regular basis with input from subject matter experts to e n sure that
observation steps reflect the most important activities fo r contract
compliance and that monitoring and docume n tatio n requirements and
expectation s are clear , i n cluding for observation steps requiring
monitors to e ng age in trend analysis .

Response : The BOP agrees with this recommendatio n. A work group ,
to include subject matter experts, will convene annually to ensure
appropriate trend analysis and updates to the checklist .

If you have any questions regarding this response , please contact
Steve Mora, Assista nt Director , Program Review Division, at
(202) 353-2302 .




                                   2




                                  69
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 76 of 86


                                                                                                                               APPENDI X 9


THE CONTRACTORS' RESPONSES TO THE DRAFT REPORT


                                                                                             cc~.
                                                                                             AIlIl'rica\ lCJJerin I'.lrtllcr:.liip COrn'L'l it
                                                                                             t·   I.I~."   It'   ;;.:J

                                                                                             Va Ptu.itI.-o'      PiJ~~fr.." 1i lk   qJrn:f1l


   August S, 2016



          "~Sl stan t IllspcclOr General
   U.S. Department of Justice
   Officcof lhc Inspector Gcncml
   Evaluatiun and In spect ions Di\'isillll
   Washington. D.C.


   Ocar _              :
   CC A appreciatcs the oppon un ity to review nnd comment on the Oflicc of lhc Inspectu r General.
   U.S. Department of Justi r.:c (OI G's) draft report rl.:sul ling from II n.:vic\\ of.he Fcdcml Bur " ilU of
   Prisons (OOP) monitoring (If cont ract p rh. lm ~ . \\'c shart! the imcrc.. 's ts of the OIG and thc BOP in
   ensuring cont ract prisons arc operated safely and sec urely nnd in compliallce \\lIh co ntract
   rcquin:mcnts. We arc also l:ommillcd to wurking in partnership \\li th the BOP to :tddress any
   recommend ations In funhcnllll'c ufthl'SC gouls.

   'I'll..:: comments we would like 10 provide :In.: regarding the sec iOll of the fepOI1 titk:d "Contract
    Prisons Had Mon.: Sulcly and S l"t:u ri ty· rcl atcd Itu.: ic.lcnls per Capita than                oor
                                                                                           Institutions for MOl'l
   o f lite Indicators We Anal}7cd." We appn..-ci\tll;.' the O IU's candor that "\\·c \\l'n.: unable to l'va luah:
   nil of the factors (hat cn nl rihutoo to the underlying d .J1U. illduJmg the cITt.'C1 ur inmuh:
   dCiTIO!lfilphics ;md fa ci lity l o~lI i ons . " We a lso rcco gnl/c thaI the O IG therefore qualilicd it.!.
    li nd ings regarding sufdy <.Ind securi ty relatcd II1 ddcnls; fOf example, thc nnalysis or co ntraband
    se ized is C~l\' '[l Ied with the udnowlc..'{lgcmcnt Ihill the 010 did not examine Of compare the
    interd icuon cOons of contract and BOP· pcralt:d prisons. We therefore s upport the OIG's
    n..-collllllcndut ion that the 1301' cx.umulI; the data more thoro ug.hly. CC ,\ i~ co mm illcd 10 co ntinual
    imprO\clllCI11 in its racility opl:mtiun~. c.:,pt:eially lb 1l rcl.Hc-s to inmate and !iitafr safety and
    security. and will cooperate wit h nny cX 3minnti(l 1\ condllctt.-d b} the: BO P oftht: factors leading to
   the iru:idt'nts in contract prisons.

   We bd ie\ c that (kl1logrn phic Hlriublcs. pun icularl) us they rd alc to huusmg u homogenous
   lon.:i gn nati(lnal po pulation, will have a sig nifi cant impact on r..llcs of in mate m is(.'ondm:t. OUf
   c.'<periencc has been that the cri minal al ien populati on ilOll."icd in contract prisons hus n hight..: r rule
   o f Security Th reat Gn:)lIp ( TG) members and a!>soci Jtes (i nc1uclin • border, Mcx ic:1Il and Central
   Amcricun gangs) and groups o fi nmutt.."S thaI strongly dc linc their identity by geograph ica l areas,
   SUI,::h <15 the M ex ican stille they Ilre from. than U.S. eitiL.cn POpu lulions o f the comparable Sl'l:uri ty
   Ic\'cl hOllsed in most BOP fil cililies.




         10 8U1Ton Hi1fs So[J!e-Jard   Nasn'lJ ~e. Ter.ne s s~   37215. Phone 61.5·26J·30oo Fax Ii r5-26J..J090 No"W cca com




                                                                      70
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 77 of 86




  There is also robust research li terature, includ ing resea rch conducted on BOr populntions, I
  indicat ing that STG -ulli l iat~d inmates nrt: sigililif..':ililtly more likely to he involved in violence and
  misconduct. even after controll ing fo r individual characteristics u f inmates that prior research ha..'i
  est abl ished arc a..c;socin lOO with violent pl"cdispositiorlS. Add iliu rmUy. tlll'; sc STG-" mli atcu inmutr:s
  und geogrdphic groups oftcn have significant riva lri es based on con flic ts th at o ri gi n ~Hc outside of        •
  the prison system. Icud ing to intl:r-group collfli ct and vio lence. FurthcmlOrc. there is muc h Ics..o;
  intelligence and backgro und infonll'l tiun available to as s!!)1 correct ional managers in managing
  foreign natio nal imnatt:S than most systems wo uld have on a U.S. ci tizen.

   We look forward \0 further discuss ions wit h the BOP regarding the data ilnd rccommcndmio ns in
   tht! report lind col labomtion on Dny polic y or operm ionil l changes.

   Sin cerely,




   l\alashi.l K . Metcalf



  I Gaes, G,; Wallace, S,; Gilman, E.. Klei n.Sa llran, J. &: Su ppa. S. (2002). The inllllcnce of prison
  gang affi lia ti on on viokncc and other prison mi sconduct. Til e Prison JO//Yrwl, 82 (3), 359-385.




                                                        71
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 78 of 86




Augt15t 9. 2016                                                       Th e GEO Group, Inc.


                                                                       Co rpo rate He adquarters
                                                                         One Part Pl.Joe-. Suite 700
                                                                           621 Northwt!St 53'S Str@Et
Deputy AssIStant Inspector General                                       SoeJ Raton. Florida 33457
U.S. DepaI1melll of Justice
                                                                                I=!.: 561 999 ~33
Oftlce of the In; pector General                                               FAX:.   56 1 999 7738
E"aluation and Inspections Divi; ion                                         www.geogroup.com

1425 Ne\v York Avenue. NW . Suite 6100
Washington. D.C. 20530

Re:   The GEO Group' s Comments to the
      Fon nal Draft of Revie\\" of the Federal Bureau ofPri; ons' lvlonitoring of
             Contract Pri sons
      Dated July 2016



The GEO en·oup. Inc. (GEO) appreciates the oppomuu ty to comment on the
f01111al draft of the abow referenced repOI1. We han reviem,d the draft and have
the fo llO\ving for your consideration.

One of the 3 reconunendarions i; that a "'oIling group of >ubj ect matter expel1s
convene to evaluate \vhy contract prisons had more safety and sectll"ity incidents
per capita than BOP institurions and idelllify actions . A key ingredient of that
revie,,' \\"ould likely be to en luate the settings. populations. and repol1ing systems
of the 14 contract and 14 BOP facilities. Any evaluation ,,·ill requi.re comparisons
of the salient elements of all 28 facilities. \:vberea; the 14 COlllract prisons are
discussed in detail in the repol1. the 14 BOP facilitie; are only listed once in the
Methodology section. TIlere are some references that. if enhanced. \vould add to
the under; tanding of the reader and 10 the fUl1her fu lfi llmelll of the first
reconunended action item:

I . Discussion of the difference in population demographics.
    There are notable differences in the population housed at the contract facilities
    (critninal aliens) and the BOP facilities (U. S. citizens). That difference is
    briefly noted in nvo footIlotes itl th e repOI1 and one in Appendix I. but the
    impact of the difte rence is not discussed any"\vhere itl the repol1. The 3
    footnote; ackno\\"ledge that the CI~lllinal Ali en Reqllit'emelll (CAR ) applies to




                                          72
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 79 of 86




 all contract facilities. except palt s of 2 cun'ent faci litie, (noted on page l.
 footnote 6). TIle repOlt ,taies that the , elected BOP facilitie, have "similar
 population and s ecU1~ty levels."' (page 15 . [n'st paragraph).       AppendL" 1
 explains it a lillie difterently by saying on page 53 under Data Ana lysis that the
 comparable BOP housed male inmates with the "same s ecU1~ty level (low).
 sim..ilar population si:::es. and similar geographical locations .. ."' (emphasis
 added) For the follO\ving reasons. GEO believes that the difterences in th e
 population demographics are cl~tica l to the understanding of the collected data:

  a. CAR fac ility populations al'e criminal aliens and not U.S. citizens. As a
     group. the CAR population i, \"ely homogeneous. \vith 72. 1 % being from
     Mexico and the majOl~ty of the re,t being from a few Central Amel~can
     count1~e s . (Only 11.8 % of the BOP population is non-US . citizens.) As
     such. the contract facility populat ion re,ponds as one to any issue. real or
     perceived. The group leaders can control or di.rect a large majority of the
     population in a much larger fashion than in fac ilities \vith a mixed U .S.
     citizemy . Traditional populations do not fo llow recognized imuate leaders
     in a "one for all amI all for aile" mentality. This is a factor is ana lyz..ing the
     8 categories as celtalll prohibited acts are higher III CAR facilities for this
     reason and the need for facility 10ckdO\\1ls is higher.
  b. An additional effec t of this CAR population on the data analysis is that the
     contraband numbers. panicularly the cell phones. are gI'eatly affected by
     housing the CAR populat ion. The Texas GEO facilities (Reeves and Big
     Spring) are sigIlificandy affected due to the proximity to Mexi co and the
     large numbers of Mexican National inlllates in the facilitie,. This i, sue is
     not sigIuficant in the BOP facilities.
  c. The CAR population comes widl a high 1l\l1uber of gang affi liatiOlls. That
     factor alone may result in lllcreases in the level of violent incidents III the
     C.<\R facilities. See attached repOlt "The Influence of Pl~son Gang
     Aftiliation on Violence and Other Prison Misconduct"' Th e Prison JOlllnal,
     82 (3), 359-385. See attached. This 2001 report. researched and authored
     by 3 BOP subject matter expelts. spec ifically discusses the citizen,hip
     factor. distlllguishing the citizens of Columbia and Mexico. III pa11 because
     of the lugh dlllg trafticking aspects of those populations. Gang affiliated
     llllnates \vere more likely to be involved in dl1lg. propelty.
     accountability .. . (page 16) Membership III some of the gangs such as the
     Texas Syndicate and the Mexak anenu \vas associated \vith increases III
     almost all [onus of nusconduct.



                                     Page 2 of -'


                                           73
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 80 of 86




For the above reasons. GEO \yould reqnest that the repOli include additional
infolluation on ih" differences in the population demographics and iis effect on the
data analysis.

2. Differences in Oversight and Reporting.
An additional factor that might be enhanced in the repoli \yould be a comparison of
the amolmt and depth of exi sting oversight of the contract facil ities \\"itll the
oversight of the BOP fa cilities. Whereas the contract t~1c il itie s operate using the
BOP policies and systems to a large degree (SENTRY being one). the obligation of
fu ll and constant repOliing and transparency is part of the good business
relationship between GEO and the BOP. That relat ionship "xisl> at the fac ility.
regional and Washington. D.C. levels. The expectation is that GEO \\"ill report all
incidents in a timely fashion and the contract facilities are evaluated on that
thorough and prompt rep OIling in the CPARs and in the COlllract Facility
Monitoring. The ACA accreditation process at the contract facili ties is more
extensive than the same for the BOP fa cilities and possibly results again in
additional reporting of incidents of all kinds. It seems that tllls difference in
reponing \\·as realized in the inconsistent nnmbers on the contract facility sexual
misconduct as repOlled by the facilities and as repolled in monthly intelligence
repOlls.

In addition it should be noted that each contract facility has 2-4 on-site 1l100lltors
\\"ho are noi replicated at the BOP t:1cilities. This is additional monitoring
manpower dedicated to daily re"ie\\· of operations. daily reporting of incidents and
daily tracking of compliance. TIlere is no dedicated mOllltoring staff at the BOP
t:1cilities.

The CtuTent extensive revie\\" and oversight may have contributed to the higher
contract facility lltuubers in se,·eral of the 8 categories.


GEO sincerely thanks the Office of Inspector Genera l for tIllS cOlTespondence and
would \\"elcome the oppOliunity to add to tills discussion at any time if there are
questions about the above conUllents.

Sincerely.

Mfl4~
Patricia McNa ir Persanre
Executive Vice President. Contract Compliance

                                       Page 3 of ..




                                          74
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 81 of 86




 cc:   George C. Zoley. Chainnan and CEO
       J. David Donahue. SVP. U. S. Conections
       Pablo Paez. VP. COlporate Relations
                    Dep. Asst. Inspector General. Dept. of JU<,lice
                       Dept. ofJuslice

 Attachment




                                      Pa g~ ~ o f"




                                        75
 Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 82 of 86




           Management
           & Trainin g
           Corporat ion
A Leacler in Social Impact


Scott Marquardt
President



  -
  I\ugust 9, 201 6


  DEPUTY ASSISTANT INSPECTOR GENERI\L
  US DEPARTMENT OF JUSTICE




  Thank you for the oppor tunity to comment On the Form al Drafl Rev iew of the Federal Bureau of Prisons'
   Monitoring of Cont ract Prisons, July 2016. MTC strongly disagre es w ith t he co neiusions and infere nces of
   this report. Any Cilsuol reade r would come to the conclusion th<lt contract prisons nrc not as safe as BOP
   prisons. The cO llclusion is wrong and is Ilot supporte d by the work dOlle by the DIG .

   Tile comparison of two sets of prisons Is compa ring apples and ora nges. The contrac t prisons are holding
   crim in al aliens. The DIG report s that 90% of the inmates in the contract facili ties are Mexicans. If the DIG
   looked into the composition of the BOP pri so ns, It wo uld filld a much more balan ced demograph ic mix.
   The no rma l practi ce is to disperse groups as much as practica l to weaken any STG groups operatillg in a
   fa cili ty. Any differellce Is incident rates wou ld be far more at tribu tab le to this factor than w het her the
   pri so n Is a contract pri son or BOP facility. (This poin t is made all page 22 but t he limita tion Is lost III the
   bOdy o f the report. If the OIG conduc ted some interviews of BOP and contract offi cia ls, this f3ct cou ld be
   ea sily substan tia ted.)

   MTC has wardens tha t have worked in con tract pri sons after c;]reers in the BOP. They report that
   contra ctors bend over backwards to fu lty disclo se any incident. BOP wa rde ns have more discre tion In
   reporting. The DIG should BO back and Interview these wardens for themselves to test our assert ion.

   Each o f th e assert ion in the re port should be given to the BOP fo r furt her invest ig" tlon. The
   inflamm atory con clusions tha t contra ct pri sons are le ss sa fe is not su ppor t ed by the fa cts and should be
   re -written.

   Specific concerns we have are:

   PClgC i, para graph 1; page 2, pa ragraph 1: Di sturba nces are mentioned from recen t years in contract
   fa cilities. No mention is made of disturbt1nccs in OOP facilities. The list of incidenIs on Page 2 in con trac t
   facilities is very unfair without a simila r list of maj or Incident s at the 14 BOP facilities . Any reader Is going
   to come to an unjust conclusIon without a balanced report.

   Page 12 and 13. Th e con tracl facilities clearly operate ~t a lower co st. The OlG1s informa tion suppo rt s
   th is. W hy does the DIG resist saying it? It's inte rest in g t o not e the resistance o f the OIG to report that


                     PO Box 10      I   500 Norlh Markelplace Or.       I   C enterville . UT 840 14
                                  Direct: (801) 693-2800       I   wVlw.mtctrains.com


                                                         76
      Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 83 of 86




contract prisons operate at a lower cost, but relies on much less reliable support for the assertion that
contract prisons are less safe.

Page 15, heading. The heading makes an assertion that relies on a comparison of apples and oranges.
The phrasing of the headings and Initial sentences should reflect the problem In making the comparison
using facilities with very different populations.

Page lS, last paragraph. The BOP facilities should not be referred to as comparable Institutions in the
document. They house very different populations.

Page 16 and 24 to 26. The Inference that grievances represent a prison with higher safety concerns Is
wrong. Grievances are an Integral part of conflict resolution tn a positive way. lack of grievances can
indicate an inmate's lack of trust of the prison's problem resolutIon process. The fact that Inmates are
widely using the system can show It's working and resoMng concerns before they become inddents. The
conduslon of the report is misguided.

Page 16, last paragraph. Confiscations of more cell phones, or more contraband, doesn't necessarily
mean that there is more contraband coming into the facility. It can also mean that the prison has a more
effective system of detecting and removing contraband. The conclusion again is misguided. At most, this
data could be an indication that further study Is warranted by the BOP. Our point Js made at the bottom
of Page 19 but only after the questionable assertfon is fully developed. The limitation should be In the
first sentence of this section.

Page 26, phone calls. The report says the requirement is different for BOP and contract facilities and
further reports that all private contractors are meeting the "recommendatlonD of 5% monftoring. But
the report presents thIs in a negative light on contract prisons.


Thank you again for the opportunIty to provide a response to this report and we look forward to
ongoing evaluation of performance.

Again, we appreciate the opportunity share our perspective.



Sincerely,




Scott Marquardt



Cc:




                                                    77
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 84 of 86

                                                                     APPENDIX 10

                OIG ANALYSIS OF THE BOP’S RESPONSE
       The OIG provided a draft of this report to the BOP and the three contractors.
The BOP’s response is included in Appendix 8 above. The contractors’ responses
are included in Appendix 9. Below, we discuss the OIG’s analysis of the BOP’s
response and actions necessary to close the recommendations.

      Recommendation 1: Convene a working group of BOP subject matter
experts to evaluate why contract prisons had more safety and security incidents
per capita than BOP institutions in a number of key indicators, and identify
appropriate action, if necessary.

      Status: Resolved.

       BOP Response: The BOP concurred with the recommendation and stated
that a core group of subject matter experts will be selected to evaluate the rate of
safety and security incidents per capita within the private contract facilities
compared to other BOP institutions, and to determine appropriate action, if
necessary.

       OIG Analysis: The BOP’s actions are responsive to the recommendation.
By October 31, 2016, please provide a list of the selected subject matter experts; a
schedule of planned work group meetings; copies of meeting agenda for each work
group meeting held by October 31, 2016; copies of BOP data or other information
the subject matter experts considered to evaluate the rate of safety and security
incidents per capita within the private contract facilities compared to other BOP
institutions; and documentation of any appropriate action recommended, if
necessary.

      Recommendation 2: Verify on a more frequent basis that inmates
receive basic medical services such as initial medical exams and immunizations.

      Status: Resolved.

        BOP Response: The BOP concurred with the recommendation and stated
that it will draft guidance on procedures to ensure Health Systems Specialists verify
that medical services are provided to inmates on a more frequent basis than
biannually.

      OIG Analysis: The BOP’s actions are responsive to the recommendation.
By October 31, 2016, please provide copies of guidance on procedures to ensure
Health Systems Specialists verify that medical services are provided to inmates on
a more frequent basis.

      Recommendation 3: Ensure that correctional services observation steps
address vital functions related to the contract, including periodic validation of actual
Correctional Officer staffing levels based on the approved staffing plan.



                                          78
     Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 85 of 86



      Status: Resolved.

        BOP Response: The BOP concurred with the recommendation and stated
that it will draft guidance on procedures to ensure periodic validation of actual
Correctional Officer staffing levels based on the approved staffing plan to determine
whether the contractor is meeting the required staffing levels.

       OIG Analysis: The BOP’s actions are responsive to the recommendation.
By October 31, 2016, please provide copies of guidance on procedures to ensure
periodic validation of actual Correctional Officer staffing levels based on the
approved staffing plan to determine whether the contractor is meeting the required
staffing levels.

       Recommendation 4: Reevaluate the checklist and review it on a regular
basis with input from subject matter experts to ensure that observation steps
reflect the most important activities for contract compliance and that monitoring
and documentation requirements and expectations are clear, including for
observation steps requiring monitors to engage in trend analysis.

      Status: Resolved.

       BOP Response: The BOP concurred with the recommendation and stated
that a work group, to include subject matter experts, will convene annually to
ensure appropriate trend analysis and updates to the checklist.

      OIG Analysis: The BOP’s actions are responsive to the recommendation.
By October 31, 2016, please provide a list of the selected subject matter experts; a
schedule of planned work group meetings; copies of meeting agenda for each work
group meeting held by October 31, 2016; copies of BOP data or other information
the subject matter experts considered to ensure appropriate trend analysis; and
documentation of any recommended updates to the checklist, if necessary.




                                         79
Case 1:19-cr-00741-WHP Document 43-73 Filed 05/20/20 Page 86 of 86




         The Department of Justice Office of the Inspector General
         (DOJ OIG) is a statutorily created independent entity
         whose mission is to detect and deter waste, fraud,
         abuse, and misconduct in the Department of Justice, and
         to promote economy and efficiency in the Department’s
         operations. Information may be reported to the DOJ
         OIG’s hotline at www.justice.gov/oig/hotline or
         (800) 869-4499.




                   Office of the Inspector General
                     U.S. Department of Justice
                         www.justice.gov/oig

                                   80
